                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

LEONARD S. TAYLOR,                            )
                                              )
           Petitioner,                        )
                                              )
      v.                                      )      No. 4:12 CV 2278 RWS
                                              )
TROY STEELE,                                  )
                                              )
           Respondent.                        )


                          MEMORANDUM AND ORDER

      This matter is before me upon the petition of Missouri state prisoner

Leonard Taylor for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. (Doc.

19). After carefully considering Taylor’s petition, Respondent’s brief (Doc. 29),

the underlying record (Doc. 29, Ex. A-JJ), and Taylor’s reply (Doc. 46), I will

deny the petition for the reasons set forth below.

      BACKGROUND

      1. Investigation & Arrest

      On the evening of December 3, 2004, police investigated the St. Louis

County home of Angela Rowe and her three children at the request of family

members and school officials. (Doc. 29, Ex. P at 23) The investigating officers

observed that the front yard “was covered with the daily paper[,]” “[the] [mailbox]

was full of mail[,]” and that all the windows and doors were locked. (Id.) With
the assistance of the fire department, the investigating officers forced entry into the

house through a window. (Id.)

      Inside, they discovered the bodies of Rowe and her children: Alexus Conley,

age ten; Acqreya Conley, age six; and Tyrese Conley, age five. (Id., Ex. P at 24)

Each had sustained gunshot wounds to the head. (Id.) Rowe had sustained

additional gunshot wounds to the torso and left arm. (Id., Ex. Q at 28) The

officers observed that the temperature inside the house was “very cold,” that the

television was on, and that there were no indications of burglary or previous forced

entry. (Id., Ex. P at 25) Based on information from Rowe’s family that a fifth

person, Taylor, lived at the house, the officers searched the residence and found no

one else present. (Id.) Taylor then became a person of interest within the

investigation. (Id., Ex. Q at 12)

      The investigation quickly established a) that Taylor had an outstanding

arrest warrant for a parole violation; b) that he had a wife, Debrene Williams, in

California; c) that he had been driven to Lambert International Airport by his

sister-in-law, Elizabeth Williams, on November 26; and d) that he had departed St.

Louis that day on a flight to California under the alias “Louis Bradley.” (Doc. 29,

Ex. P at 21) Using cell phone records, the investigating officers determined that

Taylor subsequently traveled from California to Kentucky. (Id.)




                                           2
      In conjunction with United States Marshals, the investigating officers set up

surveillance of several residences in Madisonville, Kentucky that Taylor had been

known to frequent in the past. (Doc. 29, Ex. R at 11) On the morning of

December 9, 2004, members of the surveillance team observed Taylor attempting

to leave one of the residences by hiding on the floorboard of a car’s passenger

compartment. (Id. at 12) The car was stopped and Taylor was subsequently

arrested. (Id. at 15) At the time of his arrest, Taylor was traveling under the alias

“Jason Lovely” and possessed pamphlets, documents, and other materials laying

out procedures for creating additional aliases and fraudulent vital documents. (Id.,

Ex. at 15-17)

      Taylor was charged with four counts of first-degree murder and four counts

of armed criminal action for the killings of Angela Rowe and her children. (Doc.

29, Ex. A at 55-58) While awaiting trial for their murders, Taylor was tried and

convicted on an unrelated charge of forcible rape and sentenced as a persistent sex

offender to a prison term of one hundred years without parole. See State v. Taylor,

238 S.W.3d 145 (Mo. 2007) (summarizing underlying facts and affirming

conviction on direct review); see also Taylor v. State, 344 S.W.3d 217 (Mo. App.

2011) (noting length of sentence and affirming denial of post-conviction relief).

After multiple continuances were granted to Taylor’s defense team to ensure




                                          3
adequate representation, his murder trial began on February 25, 2008. (Doc. 29,

Ex. P at 11)

      The guilt phase of Taylor’s trial for first-degree murder and armed criminal

action concluded on February 28, 2008. The jury deliberated for four and half

hours before finding Taylor guilty on all counts. (Doc. 29, Ex. S at 59-60) The

jury reconvened the next day, February 29, 2008, for the penalty phase of the trial.

(Doc. 29, Ex. T) The jury heard evidence of Taylor’s prior convictions, testimony

from the victim in the aforementioned forcible rape case, and testimony from

family members of Angela Rowe and her children. (Id. at 7-12) On Taylor’s

orders, his trial team did not present any argument in mitigation and entered as

their sole evidence a written stipulation of Taylor’s good conduct while

incarcerated. (Id. at 5-6, 12, 19) The jury deliberated for three hours before

recommending the death penalty on each of the four counts of first-degree murder.

(Id. at 20) On April 17, 2008, the trial court sentenced Taylor to death on each of

the four murder charges and imposed consecutive sentences of life imprisonment

on the armed criminal action charges. (Id. at 21-22)

      3. Direct Appeal

      Taylor raised eleven grounds in his direct appeal. (Doc. 29, Ex. U at 2) I

briefly outline Taylor’s arguments on direct appeal as follows:




                                          4
      In his first, second, third, and fourth grounds, Taylor argued that the trial

court abused its discretion in excluding certain witness statements and other

evidence as hearsay. (Doc. 29, Ex. U at 36, 62, 77, and 84)

      In his fifth ground, Taylor argued that the trial court erroneously admitted

forensic test results “that lacked probative value and [were] unreliable, speculative,

and misleading.” (Id. at 89)

      In his sixth ground, Taylor argued that the trial court erroneously denied his

motions to exclude those forensic test results based on the timing of their

disclosure to the defense. (Id. at 99)

      Seventh, Taylor argued that his speedy trial rights under Missouri state law

and under the Missouri and United States Constitutions were violated by the

multiple continuances granted to his defense counsel. (Id. at 107)

      Eighth, Taylor argued that the trial court erroneously admitted a

conversation between his brother Perry and the police, during which Perry stated

that Taylor had confessed to the murders of Angela Rowe and her children,

because the interrogating detective allegedly expressed an opinion as to Perry’s

credibility as a witness. (Id. at 118)

      Ninth, Taylor argued that the trial court erroneously allowed a cause strike

of a potential juror who had expressed reservations about her ability to consider

capital punishment during voir dire. (Id. at 124)

                                          5
              Tenth, Taylor argued that the State made improper arguments during closing

and that the trial court plainly erred by not intervening sua sponte. (Doc. 29, Ex. U

at 129)

              Finally, Taylor argued that the trial court abused its discretion by denying

his request for a mistrial when, upon being found guilty by the jury, he was

handcuffed in view of the jury while being removed from the courtroom. (Id. at

133)

              The Missouri Supreme Court1 addressed each of Taylor’s claims on the

merits and affirmed the trial court’s judgment on October 27, 2009. State v.

Taylor, 298 S.W.3d 482 (Mo. 2009).

              4. Post-Conviction Review

              Taylor raised eighteen grounds in his amended motion for post-conviction

relief, which incorporates his prior pro se motion for post-conviction relief. (Doc.

29, Ex. Z at 42-114, Ex. AA, Ex. BB at 5-27) Two of these grounds are related to

claims Taylor raises in his habeas petition. The first is that he received ineffective

assistance of trial counsel when his defense team failed to adequately examine

phone records used at trial and adduce allegedly favorable evidence from cross-

examination of the phone records’ custodians. (Doc. 29, Ex. AA at 5) The second

ground that Taylor’s waiver of evidence / counsel at the penalty phase of the trial

1
 Because Taylor was sentenced to death, the Missouri Supreme Court held
exclusive appellate jurisdiction. See Mo. Const. art. V, sec. 3.
                                                               6
was not knowing, voluntary, and unequivocal is related to an ineffective assistance

of counsel claim Taylor raises for the first time in his habeas petition.

      The post-conviction court conducted an evidentiary hearing on May 20,

2011, on three of Taylor’s claims: two ineffective assistance of trial counsel claims

and a claim that the death penalty as administered in Missouri is unconstitutional.

(Doc. 29, Ex. DD, Ex. EE) The post-conviction court denied Taylor’s motion for

relief on September 19, 2011. (Doc. 29, Ex. CC at 38-69)

      5. Appeal of Post-Conviction Review

      Taylor appealed the denial of post-conviction relief to the Missouri Supreme

Court. (Doc. 29, Ex. FF) He raised four grounds in his appeal. His first and

second grounds disputed the post-conviction court’s findings on claims raised at

the evidentiary hearing. (Id. at 37-40, 43-82, 83-116) His third and fourth grounds

alleged that the post-conviction court erred in refusing to grant an evidentiary

hearing on additional claims. (Id. at 41-42, 117-129, 130-138) The Missouri

Supreme Court affirmed the post-conviction court’s decision on October 30, 2012.

(Doc. 29, Ex. II)

      6. Petition for Writ of Habeas Corpus

      Taylor raises eight claims in his petition for habeas relief.

      First, that his speedy trial rights under Missouri state law and under the Sixth

Amendment of the United States Constitution were violated by the delay of

                                           7
approximately thirty-one months between his invocation of his speedy trial right in

July of 2005 and his trial in February 2008. (Doc. 19 at 5-13)

      Second, that his constitutional right to present a complete defense under the

Sixth and Fourteenth amendments was violated by the exclusion of allegedly

favorable evidence as hearsay. (Id. at 13-21)

      Third, that his trial counsel was constitutionally ineffective for failing to

object to the admission of phone records and for failing to adequately investigate

those records to identify their utility for cross-examination, and that his rights to

due process of law and to be free of cruel and unusual punishment under the

Fourteenth and Eighth Amendments were violated by allegedly false testimony

given by a phone records custodian. (Id. at 21-42)

      Fourth, that his constitutional rights to due process of law and a

fundamentally fair trial under the Fifth, Sixth, and Fourteenth Amendments were

violated when the trial court denied his motion to exclude forensic test results on

the basis of their late disclosure and allegedly misleading nature. (Id. at 42-50)

      Fifth, that his constitutional rights to due process of law and to be free of

cruel and unusual punishment under the Sixth, Eighth, and Fourteenth

Amendments were violated by the exclusion of a prospective juror on the basis of

her views on capital punishment, because those views allegedly did not impair her

ability to abide by her duties as a juror. (Doc. 19 at 50-54)

                                           8
       Sixth, that his constitutional rights to due process of law and to be free of

cruel and unusual punishment were violated by the State’s allegedly improper

arguments during voir dire and at closing, and that his trial counsel was

constitutionally ineffective for failing to object to those arguments. (Id. at 54-58)

       Seventh, that his constitutional rights to due process of law and to be free of

cruel and unusual punishment were violated when he was handcuffed in front of

the jury at the conclusion of the guilt phase of his trial. (Id. at 58-59)

       Eighth, that his trial counsel was constitutionally ineffective for failing to

disregard Taylor’s directive to not make a closing argument at the penalty phase of

the trial. (Id. at 59-62)

       LEGAL STANDARD

       A federal district court’s power to review state court criminal decisions in a

federal habeas corpus proceeding is limited. Harrington v. Richter, 562 U.S. 86,

92 (2011) (“Under 28 U.S.C. § 2254(d), the availability of federal habeas relief is

limited with respect to claims previously ‘adjudicated on the merits’ in state-court

proceedings”). “As a condition for obtaining habeas corpus from a federal court, a

state prisoner must show that the state court's ruling on the claim being presented

in federal court was so lacking in justification that there was an error well

understood and comprehended in existing law beyond any possibility for

fairminded disagreement.” Harrington, 562 U.S. at 102.

                                            9
      A federal court=s power to grant a writ of habeas corpus is governed by 28

U.S.C. ' 2254(d), which provides:

             An application for a writ of habeas corpus on behalf of a
             person in custody pursuant to the judgment of a State
             court shall not be granted with respect to any claim that
             was adjudicated on the merits in State court proceedings
             unless the adjudication of the claim – (1) resulted in a
             decision that was contrary to, or involved an
             unreasonable application of, clearly established Federal
             law, as determined by the Supreme Court of the United
             States; or (2) resulted in a decision that was based on an
             unreasonable determination of the facts in light of the
             evidence presented in the State court proceeding.
28 U.S.C. ' 2254(d).

      The Supreme Court construed ' 2254(d) in Williams v. Taylor, 529 U.S. 362

(2000). With respect to the “contrary to” language, a majority of the Court held

that a state court decision is contrary to clearly established Federal law “if the state

court arrives at a conclusion opposite to that reached by [the Supreme Court] on a

question of law” or if “the state court decides a case differently than [the] Court

has on a set of materially indistinguishable facts.” Williams, 529 U.S. at 413.

Under the “unreasonable application” prong of ' 2254(d)(1), a writ may issue if

“the state court identifies the correct governing legal rule from [the Supreme

Court=s] cases but unreasonably applies [the principle] to the facts of the particular

state prisoner=s case.” Id. Thus, “a federal habeas court making the >unreasonable

application= inquiry should ask whether the state court=s application of clearly


                                           10
established federal law was objectively unreasonable.” Id. at 409. Although the

Court failed to specifically define “objectively unreasonable,” it observed that “an

unreasonable application of federal law is different from an incorrect application of

federal law.” Id. at 410.

      Moreover, “a determination of a factual issue by a State court shall be

presumed to be correct. The applicant shall have the burden of rebutting the

presumption of correctness by clear and convincing evidence.” 28 U.S.C. '

2254(e)(1). In addition, claims in a habeas petition “that have not been presented

to the state courts, and for which there are no remaining state remedies, are

procedurally defaulted.” Skillicorn v. Luebbers, 475 F.3d 965, 976 (8th Cir. 2007).

“Unless a habeas petitioner shows cause and prejudice or that he is actually

innocent of the charges, a court may not reach the merits of procedurally defaulted

claims in which the petitioner failed to follow applicable state procedural rules in

raising the claims.” Id.

      Finally, several of Taylor’s claims assert that he received constitutionally

ineffective assistance of counsel. To prevail on a claim alleging ineffective

assistance of counsel, a defendant must satisfy the two-part test of Strickland v.

Washington, 466 U.S. 668 (1984). For a convicted defendant to prove that his

counsel was ineffective, the defendant must first show that the counsel’s

performance was deficient. Strickland, 466 U.S. at 687. This requires the

                                          11
defendant to show “that counsel made errors so serious that counsel was not

functioning as the ‘counsel’ guaranteed the defendant by the Sixth Amendment.”

Id. A defendant can demonstrate that counsel’s performance was deficient where

counsel’s performance “[…] ‘fell below an objective standard of reasonableness.’”

Wiggins v. Smith, 539 U.S. 510, 522 (2003) (quoting Strickland, 466 U.S. at 688).

But “[…] ‘[strategic] choices made after thorough investigation of law and facts

relevant to plausible options are virtually unchallengeable.’” United States v. Rice,

449 F.3d 887, 897 (8th Cir. 2006) (quoting Strickland, 466 U.S. at 690). And

“[…] [there] is a ‘strong presumption that counsel’s conduct falls within the wide

range of reasonable professional assistance.’” Id. (quoting Strickland, 466 U.S. at

689). If the defendant fails to show that his counsel was deficient, the court need

not address the second prong of the Strickland test. Brown v. United States, 311

F.3d 875, 878 (8th Cir. 2002).

      In that second prong, a defendant must demonstrate that the deficient

performance was “so serious as to deprive the defendant of a fair trial, a trial

whose result is reliable.” Strickland, 466 U.S. at 687. “The defendant must show

that there is a reasonable probability that, but for counsel’s unprofessional errors,

the result of the proceeding would have been different. A reasonable probability is

a probability sufficient to undermine confidence in the outcome.” Id. at 694.




                                          12
      The Eighth Circuit has described the Strickland test as follows: the questions

a court must ask are “[whether] counsel’s performance was in fact deficient and, if

so, whether the defendant was prejudiced by the inadequate representation. If we

can answer ‘no’ to either question, then we need not address the other part of the

test.” Fields v. United States, 201 F.3d 1025, 1027 (8th Cir. 2000). When

evaluating counsel’s performance, the court “must indulge in a strong presumption

that counsel’s conduct falls within the wide range of reasonable professional

assistance.” Strickland, 466 U.S. at 689. Considered objectively, counsel’s

performance is gauged by “whether it was reasonable ‘under prevailing

professional norms’ and ‘considering all the circumstances.’” Fields, 201 F.3d at

1027 (quoting Strickland, 466 U.S. at 688). “[We] avoid making judgments based

on hindsight.” Id. A reviewing court’s “scrutiny of counsel’s performance must

be highly deferential.” Strickland, 466 U.S. at 689.

      ANALYSIS

      1. An alleged violation of Taylor’s state statutory rights is not cognizable in

a federal habeas petition, and his federal constitutional right to a speedy trial was

not violated by the grant of multiple continuances where those continuances

protected his constitutional right to effective assistance of counsel and where he

failed to identify prejudice resulting from the delay.




                                          13
      Taylor was arrested in December of 2004. He asserted his right to a speedy

trial in July of 2005. He was not tried until February of 2008. He argues that this

delay violated his statutory rights under the Uniform Mandatory Disposition of

Detainers Law (UMDDL), which provides that a prisoner may request the

disposition of pending charges within one hundred and eighty days. “If the

[charge] is not brought to trial within the [one hundred and eighty day] period and

if the court finds that the offender’s constitutional right to a speedy trial has been

denied, no court of this state shall have jurisdiction of such [charge]… and the

court shall issue an order dismissing the same with prejudice.” Mo. Rev. Stat. §

217.460 (2009); see also Doc. 19 at 6. Taylor also argues that this delay violated

his federal constitutional right to a speedy trial under the Sixth and Fourteenth

Amendments. (Doc. 19 at 5-6)

      The Missouri Supreme Court summarized the facts relevant to this claim in

its denial of Taylor’s direct appeal.

             In December 2004, a complaint was filed charging
             Taylor with four counts of first-degree murder and four
             counts of armed criminal action. In February 2005,
             private counsel entered his appearance on Taylor’s
             behalf. The complaint was superseded by an indictment
             filed on March 30, 2005. In April 2005, Taylor began
             serving a 100-year sentence on an unrelated conviction
             and in July 2005, filed a request for disposition of the
             pending charges.
             In August 2005, private counsel filed a motion to
             withdraw on the basis that inadequate financial resources

                                           14
prevented him from providing adequate representation
for Taylor. The court granted the motion and continued
the case until September 16, 2005, for entry of new
counsel. The court ordered that the period from August
11th to September 16th be tolled for purposes of the
Uniform Mandatory Disposition of Detainers Law
(UMDDL).
A public defender entered an appearance on August 26,
2005. On September 15, 2005, the State filed notice of
intent to seek the death penalty, and three public
defenders from the capital trial division entered an
appearance.
A hearing was held on September 16, 2005, at which
Taylor’s counsel requested a continuance based on the
complexity of the capital murder case, the need for
extensive discovery for both the guilt and penalty phases,
and the additional trial obligations of the next year.
Taylor objected to this request. The court granted the
request, and trial was set for October 11, 2006.
In November 2005, the State filed a motion to reconsider
the order extending the trial date, arguing that Taylor
properly filed his speedy trial request and that as a result,
the case should be tried before January 21, 2006. The
State was also concerned with whether Taylor’s
counsel’s caseload was sufficient good cause to continue
the case. After a hearing was held, the trial court denied
the State’s request.
In July 2006, Taylor’s trial counsel filed a motion to
continue, requesting additional time for investigation and
preparation for trial. After a hearing, the trial court
overruled the motion. A motion to reconsider this denial
was filed and included “Defendant’s Consent to
Continuance” signed by Taylor, requesting that the case
be continued, “as additional time is needed for defense
counsel to prepare for trial.” Judicial notice was taken of
the arguments raised at the previous hearing, and the case
was continued to May 2007.

                             15
            In September 2006, the case was transferred to a different
            judge. In October 2006 and April 2007, Taylor filed pro
            se motions to dismiss for violating the UMDDL; the trial
            court overruled both.
            Taylor’s counsel’s final request for a continuance
            occurred in April 2007 in connection with the State’s
            disclosure of [blood & DNA] test results. Taylor
            objected to this continuance. The trial court, after
            overruling Taylor’s motions to exclude the evidence,
            granted the continuance, and trial was held on February
            25, 2008.
State v. Taylor, 298 S.W.3d 482, 502-503 (Mo. banc 2009).

      In his habeas petition, Taylor argues that the one hundred and eighty day

clock imposed by the UMDDL was not properly tolled between August 11, 2005,

and October 11, 2006, because:

            [Taylor] did not consent to any of the continuances and
            consistently refused to waive his right to a speedy trial.
            See State ex rel. Clark v. Long, 870 S.W.2d 932, 941
            (Mo. App. S.D. 1994). Only after the 180 day period
            expired and the court had, in [Taylor’s] view, already lost
            jurisdiction did petitioner reluctantly agree to one
            continuance.
(Doc. 19 at 11) In the alternative, Taylor argues that the UMDDL time limit was

not properly tolled between May 30, 2007, and February 20, 2008, because:

            [This] delay was caused solely by the state’s late
            disclosure of DNA evidence. [Taylor’s] sunglasses were
            seized from his luggage on the date he was arrested on
            December 9, 2004. [Doc. 29, Ex. D at 57]. There is no
            excuse for the state waiting nearly two years, until
            November 8, 2006, to test the glasses. [Id., Ex. D at 58].
            This two hundred sixty-six (266) day delay alone violates
            the UMDDL and demonstrates that petitioner was denied
                                        16
             a speedy trial. Courts from several jurisdictions have
             held that a defense continuance does not waive a
             defendant’s right to a speedy trial where there has been
             an inexcusable delay in providing discovery or there was
             some other violation of discovery rules by the prosecutor.
             See, e.g., State v. T.G., 990 So.2d 1183, 1184 (Fla. App.
             2008); Commonwealth v. Edwards, 595 A.2d 52, 54-55
             (Pa. 1991); State v. Price, 620 P.2d 994, 996 (Wash.
             1980).
(Id. at 11) Taylor cites Simmons v. United States, 390 U.S. 377 (1968), for the

proposition that “it is unconstitutional to place a defendant in a situation where he

must waive one constitutional right in order to assert another.” See Doc. 19 at 12;

see also Simmons, 390 U.S. at 394 (holding that defendant’s self-incriminating

testimony offered in support of his motion to suppress evidence on Fourth

Amendment grounds could not later be admitted against him at trial). Taylor also

cites Marshall v. State, 759 N.E.2d 665 (In. App. 2001), State v. Allen, 134 P.3d

976 (Or. App. 2006), and State v. Wamsley, 594 N.E.2d 1123 (Ohio App. 1991), as

support for his argument that “it is fundamentally unfair to place [sic] a

defendant… to either go to trial unprepared or waive his right to a speedy trial….

[A] continuance that is compelled by a state’s lack of diligence in providing

discovery must be charged against the state.” (Id. at 12)

      Taylor also argues that the UMDDL:

             [Created] a liberty interest entitling [Taylor] to
             procedural due process protection under the Fourteenth
             Amendment. Vitek v. Jones, 445 U.S. 480 (1980).
             Because of this clear UMDDL violation, St. Louis

                                          17
                             County, Missouri lacked the legal authority and power to
                             bring petitioner to trial in February of 2008, which
                             denied petitioner due process of law. Blackledge v.
                             Perry, 417 U.S. 21, 30-31 (1974).
(Id.)

              Finally, Taylor argues that he has a freestanding constitutional claim under

the Sixth Amendment as determined by Barker v. Wingo, 407 U.S. 514 (1972):

                             Under the Barker test, reviewing courts must assess the
                             length of delay, the reasons for the delay, the defendant’s
                             assertion of the right, and prejudice. Id. at 530. Each of
                             these four factors weigh heavily in favor of [Taylor] on
                             this Sixth Amendment claim.
                             First, since the length of the delay was over three years,
                             this lapse of time is presumptively prejudicial.2 See State
                             ex rel. Garcia v. Goldman, 316 S.W.3d 907, 911 (Mo.
                             banc 2010). The reasons for the delay are not attributable
                             for petitioner, and petitioner asserted his right to a speedy
                             trial more than two and a half years before trial
                             commenced.
(Id. at 13) (footnote in original).

              Respondent argues that the decision of the Missouri Supreme Court denying

this claim on the merits is reasonable and entitled to deference. The Missouri

Supreme Court stated:

                             Taylor invoked his right to a speedy trial pursuant to the
                             UMDDL, section 217.450-485. The UMDDL, including


2
 [Taylor] was also prejudiced, as he alleged in one of his pro se motions to
dismiss, because the videotaped statements of defense witnesses Gerjuan Rowe
and Beverly and Sherry Conley taken by police either mysteriously disappeared or
were accidentally erased. [Doc. 29, Ex. C at 74-75; Ex. Q at 15-16].
                                                               18
the right to be tried within 180 days, is reviewed de novo.
State v. Nichols, 207 S.W.3d 215, 219 (Mo. App. 2006).
The UMDDL provides that a defendant who currently is
confined in a department correctional facility may
request a final disposition of an untried indictment.
Section 217.460 provides that:
      Within one hundred eighty days after the
      receipt of the request and certificate,
      pursuant to sections 217.450 and 217.455,
      by the court and the prosecuting attorney or
      within such additional necessary or
      reasonable time as the court may grant, for
      good cause shown in open court, the
      offender or his counsel being present, the
      indictment, information or complaint shall
      be brought to trial… (emphasis added).
The trial court has discretion to allow a continuance for
good cause. State ex rel. Wolfrum v. Wiesman, 225
S.W.3d 409, 412 (Mo. banc 2007). Defense counsel may
show good cause for a continuance under the statute even
if defendant objects so long as the request is based on
reasonable grounds showing the delay is for good cause.
Id. Once a defendant invokes the right to counsel,
counsel has the authority “to seek reasonable
continuances for the purpose of assuring effective
assistance of counsel.” Id.
The court had good cause to grant the continuances.
Although the continuances were requested over Taylor’s
objection, the requests were sought to prepare for trial
after appointment as well as to respond to newly
discovered evidence before trial. Given the complexity
of the trial and the amount of preparation and
investigation required, counsel established sufficient
grounds for good cause for the delay, and the additional
time ensured that Taylor received effective assistance of
counsel. Further, the requests were granted in open court


                            19
                             with Taylor and counsel present. Taylor fails to show a
                             violation of the UMDDL.
                             …
                             The defendant’s right to a speedy trial is founded upon
                             the Sixth Amendment of the United States Constitution
                             and Mo. Const. art. I, § 18(a). The United States and
                             Missouri constitutions provide equivalent protection for a
                             defendant’s right to a speedy trial. State ex rel. McKee v.
                             Riley, 240 S.W.3d 720, 729 (Mo. banc 2007). To assess
                             whether a right has been respected or denied involves a
                             balance of four factors: (1) the length of delay; (2) the
                             reason for the delay; (3) the defendant’s assertion of his
                             right; and (4) prejudice to the defendant. Id.
                             It is undisputed that the delay here was lengthy and that
                             Taylor effectively asserted his right to speedy trial. As
                             discussed above, the reason for a substantial portion of
                             the delay was to provide counsel with more time to
                             prepare for trial, which effectively protected Taylor’s
                             right to effective assistance of counsel. Moreover,
                             Taylor was not prejudiced by this delay because he was
                             concurrently incarcerated on unrelated charges and
                             serving a sentence of 100 years.
                             Taylor fails to show a violation of his constitutional or
                             statutory right to speedy trial. Point seven is denied.
Taylor, 298 S.W. 3d at 503-504 (footnotes omitted); (see also Doc. 29 at 11-14)

              Respondent also argues that the portion of Taylor’s claim pertaining to the

UMDDL is not cognizable in a federal habeas petition:

                             The Eighth Circuit has held that “violation by state
                             officials of a state speedy trial law, taken alone, does not
                             present a federal claim reviewable on habeas petition.”
                             Poe v. Caspari, 39 F.3d 204, 207 (8th Cir. 2004 [sic]3);

3
 Respondent cites Poe v. Caspari as a 2004 case. It was decided in 1994. See
Poe, 39 F.3d 204. I therefore infer that this is typographical error.
                                                               20
             see also Shigemura v. Moore, No 4:07-CV-459 (CEJ),
             2007 WL 2736306, at *4 (E.D.Mo. September 17, 2007)
             (“Issues concerning the interpretation and application of
             a state law are not cognizable in federal habeas review.”)
(Id. at 14-15)

      Finally, Respondent argues that the portion of Taylor’s claim pertaining to

his constitutional right to a speedy trial should be denied on the merits:

             Taylor fails to explain how the Missouri Supreme Court
             unreasonably applied the standard set forth in Barker v.
             Wingo, 407 U.S. 514 (1971)…. While it is clear that
             Taylor asserted his speedy trial right and that the state
             tried him two years and ten months after formal charging,
             the delays were at the request of the defense, not the State
             or the court.
             “Delay caused by the defense weighs against the
             defendant… because the attorney is the defendant’s agent
             when acting, or failing to act, in furtherance of the
             litigation, delay caused by the defendant’s counsel is also
             charged against the defendant.” Vermont v. Brillon, 556
             U.S. 81, 90 (2009) (internal quotations omitted). Further,
             Taylor’s only claim of prejudice, keeping in mind that
             that [sic] he was incarcerated before his trial serving a
             100 year sentence, is that “videotaped statements of the
             defense witnesses Gerjuan Rowe and Beverly and Sherry
             Conley taken by police either mysteriously disappeared
             or were accidentally erased” [Doc. 19 at 13]. Taylor
             does not provide any more information about the tapes or
             their contents, including whether a transcript of the
             statements exists, if and where police made reference to
             the tapes in their reports, or if and where the tapes are
             referenced in the legal file. Further, Taylor does not
             explain why the delay was the reason such statements
             were lost, what favorable evidentiary value the
             statements would have had, or how the presence of the
             statements would have altered the result of his trial.

                                          21
(Id. at 15-16)

       In reply, Taylor argues that Poe v. Caspari does not control in this case and

that I may consider his UMDDL claim on the merits. (Doc. 46 at 25) Taylor

makes three separate claims in support of this point:

              First, the decision in Poe rests upon a long line of older
              cases that… was implicitly overruled by the United
              States Supreme Court in Alabama v. Bozeman, 533 U.S.
              146 (2001). In Bozeman, the Supreme Court granted
              discretionary review to address an [Interstate Agreement
              on Detainers] claim that had been litigated before
              Alabama’s state courts. If detainer violations such as the
              one presented here did not present a federal question, it is
              obvious that the United States Supreme Court would not
              and could not have intervened and addressed the question
              before it in Bozeman.
(Id. at 25)

              Second, a violation of the UMDDL, because it is an
              interstate compact, falls within a federal court’s
              jurisdiction under the Compact Clause embodied in Art.
              I, § 10, cl. 3 of the United States Constitution…. The fact
              that Missouri is a signatory to the UMDDL with seven
              other states makes the UMDDL a compact.
              The UMDDL is intended to be construed in harmony
              with the Interstate Agreement on Detainers (IAD). State
              ex rel. Kemp v. Hodge, 629 S.W.2d 353, 359 (Mo. banc
              1982). As an interstate compact approved by Congress,
              the Interstate Agreement on Detainers is a federal law
              and its violation presents a federal question cognizable in
              a 2254 action. Brown v. Wolff, 706 F.2d 902, 905
              (1983); see also Cuyler v. Adams, 449 U.S. 433, 438
              (1981).
              The UMDDL too should be considered an interstate
              compact within the Compact Clause of the United States
                                          22
                             Constitution…. It is ultimately the federal court’s duty to
                             interpret and apply congressionally approved compacts
                             given their federalized nature. Delaware River Joint Toll
                             Bridge Commission v. Colburn, 310 U.S. 419, 427
                             (1940)…
(Id. at 25-28)

                             Third… the [state court decisions regarding] the
                             UMDDL arbitrarily deprived petitioner of a liberty
                             interest guaranteed by the due process clause of the
                             Fourteenth Amendment. See Hicks v. Oklahoma, 443
                             [sic]4 U.S. 343, 346 (1980). In such situations, where a
                             constitutional violation removes the authority of a state
                             or federal entity to bring a petitioner to trial, a due
                             process violation occurs. See Blackledge v. Perry, 417
                             U.S. 21, 30-31 (1974).
                             … there is no relitigation bar under 2254(d)(1) or (d)(2)
                             because the Missouri Supreme Court, in addressing the
                             claim, overlooked a critical factual issue that is central to
                             this claim for relief. The state court failed to take into
                             account the delay occasioned by the state’s dilatory
                             behavior in in [sic] failing to seek DNA testing of
                             petitioner’s eyeglasses. This delay, by itself, necessitated
                             a continuance delaying the trial beyond the one hundred
                             eight (180) day window, in clear violation of the
                             UMDDL…. the Missouri Supreme Court, in addressing a
                             separate claim that this DNA evidence should have been
                             excluded because of the state’s misconduct, did not find
                             any excuse for the dilatory behavior of the prosecution,
                             despite refusing to reverse the trial court’s ruling not to
                             exclude this evidence as an abuse of discretion. State v.
                             Taylor, 298 S.W.3d at 501-502.

4
  Taylor cites Hicks in his reply as 443 U.S. 343. That citation leads to Federal
Open Market Committee of Federal Reserve System v. Merrill, 443 U.S. 340
(1979), a case governing the Freedom of Information Act’s interaction with trade
secrets and having no applicability to the case at bar. The correct citation for Hicks
is 447 U.S. 343. I therefore infer that this is typographical error and that Taylor
does not attempt to rely on Merrill.
                                                               23
(Id. at 28-29)

         Finally, Taylor argues that the Missouri Supreme Court’s decision

incorrectly adjudicated his speedy-trial constitutional claim because:

               [It] overlooked the obvious fact that a great portion of the
               delay was the fault of the prosecutor who “dragged his
               feet” by over two years before finally subjecting
               petitioner’s sunglasses to forensic testing.             By
               overlooking this critical fact that is central to [Taylor’s]
               claim for relief, the Missouri Supreme Court’s decision is
               both factually and legally unreasonable under 2254(d)(1)
               and (d)(2). See Wiggins, 539 U.S. at 528.
               In assessing prejudice, the Missouri Supreme Court
               merely notes that no prejudice could be established
               because [Taylor] was imprisoned on other charges.
               There is no 2254(d) relitigation bar to this Court’s de
               novo review of the issue of prejudice for several reasons.
               First, the court failed to consider… that this delay
               deprived [Taylor] of the exculpatory evidence contained
               in the videotaped statements of Gerjuan Rowe, Beverly
               Conley, and Sherry Conley…. In addition, the
               appropriate speedy trial analysis should not consider the
               fact that [Taylor] would otherwise be incarcerated on
               other unrelated convictions as conclusive evidence of a
               lack of prejudice. See Smith v. Hooey, 393 U.S. 374, 379
               (1969). One of the policy considerations at the core of
               the Sixth Amendment requirement of a speedy trial is to
               minimize the anxiety, concern and other hardships
               associated with pending charges hanging over a
               defendant’s head for a prolonged period of time. Id.
(Id. at 29-31).

         Having carefully reviewed the parties’ briefs, the Missouri Supreme Court’s

decision, and the underlying legal file, I find this ground for relief to be without

merit.
                                           24
      First, Taylor’s claim pursuant to the UMDDL is not cognizable in a federal

habeas petition. “Violation by state officials of a state speedy trial law, taken

alone, does not present a federal claim reviewable on habeas petition.” Poe v.

Caspari, 39 F.3d 204, 207 (1994) (internal citations omitted).

      Second, Taylor’s argument that Poe does not control is without merit. The

United States Supreme Court’s decision in Alabama v. Bozeman did not implicitly

overrule Poe or the prior cases upon which Poe rests. Instead, Bozeman addressed

a claim pertaining to the Interstate Agreement on Detainers (IAD), not the

UMDDL. The IAD is a federal law enacted and approved by Congress; see 18

U.S.C. App. 2 § 2. The UMDDL is a state statute; see Mo. Rev. Stat. § 217.450

(2009). The fact that the UMDDL is “intended to be construed in harmony with

the [IAD]” does not transform state law into federal law for purposes of a habeas

petition. (Doc. 46 at 26) (citing State ex rel. Kemp v. Hodge, 629 S.W.2d 353, 359

(Mo. banc 1982)). The UMDDL was never considered and approved by Congress;

therefore, it is not a “compact” within the meaning of the Compact Clause of the

United States Constitution. See Cuyler v. Adams, 449 U.S. 433, 439 (1981) (“The

requirement of congressional consent is at the heart of the Compact Clause”).

      Taylor’s citations to Cuyler, to Brown v. Wolff, 706 F.2d 902 (9th Cir.

1983), and to Carchman v. Nash, 473 U.S. 716 (1985), are unavailing because they

each deal with applications of the IAD, not the UMDDL. Hicks v. Oklahoma, 447

                                          25
U.S. 343 (1980), in which the Supreme Court reversed a state sentence imposed

under an unconstitutional sentencing scheme, and Blackledge v. Perry, 417 U.S. 21

(1974), which considered a due process claim raised by a state’s retaliatory

prosecution after a prisoner asserted his right under a state statute to a de novo trial,

are even farther removed from the claim at bar and have no applicability.

      Delaware River cuts against Taylor, not in his favor: “[The] construction of

such a compact sanctioned by Congress by virtue of Article I, § 10, clause 3 of the

Constitution, involves a federal ‘title, right, privilege, or immunity’ which when

‘specially set up or claimed’ in a state court may be reviewed [in federal court.]”

Delaware River Joint Toll Bridge Commission v. Colburn, 310 U.S. at 427

(emphasis added). A Congressional sanction, or the lack thereof, is the dispositive

factor. Taylor implicitly recognizes this elsewhere in his reply: “Because

Congressional consent places the interpretation of an interstate compact squarely

in the federal courts, those same courts have the authority to enforce the terms and

conditions of the compact.” (Doc. 46 at 28) (emphasis added)

      Third, Taylor’s repeated assertions that the prosecutor “dragged his feet” or

engaged in “dilatory behavior” are not supported by the record. No evidence

supports the proposition that the late inclusion of blood & DNA evidence

recovered from Taylor’s sunglasses was anything other than a miscommunication

between various State agencies. (See Doc. 29, Ex. M at 21-22 (transcript of

                                           26
hearing adjudicating trial counsel’s motion to suppress based on the late date of

disclosure and the State’s explanation of same)

      Fourth, Taylor fails to establish that his constitutional right to a speedy trial

was violated under the standard established by Barker v. Wingo, 407 U.S. 514

(1971). The Wingo factors are “[length] of delay, the reason for the delay, the

defendant’s assertion of his right, and prejudice to the defendant.” Id. at 530. No

single factor is dispositive: “[rather], they are related factors and must be

considered together with such other circumstances as may be relevant.” Id. at 533.

The Court addressed the prejudice prong as follows:

             Prejudice, of course, should be assessed in the light of the
             interests of defendants which the speedy trial right was
             designed to protect. This Court has identified three such
             interests: (i) to prevent oppressive pretrial incarceration;
             (ii) to minimize anxiety and concern of the accused; and
             (iii) to limit the possibility that the defense will be
             impaired. Of these, the most serious is the last, because
             the inability of a defendant adequately to prepare his case
             skews the fairness of the entire system.
Wingo, 407 U.S. at 532. In its analysis of prejudice as a result of the trial

continuances the Missouri Supreme Court considered only the fact that Taylor was

incarcerated at that time as the result of an unrelated conviction. This is only one

of three interests the right to a speedy trial was meant to protect. Yet Taylor fails

to establish any interest that was prejudiced by the delay. His conclusory assertion

in his reply brief that the delay “deprived him of the exculpatory evidence


                                          27
contained in the videotaped statements of Gerjuan Rowe, Beverly Conley, and

Sherry Conley” does not suffice. (Doc. 46 at 30) Taylor fails to explain how the

videotaped statements would have differed, if at all, from the in-person testimony

Beverly & Sherry Conley actually provided at trial. (See Doc. 29, Ex. S at 31-33

(Beverly Conley) and 34-37 (Sherry Conley)) Nor does he explain how they

would have differed, if at all, from the excerpts of Gerjuan Rowe’s deposition that

were read to the jury at trial. (See id., Ex. S at 39) Nor, in fact, does he establish

that the videotaped statements were lost during the additional time resulting from

the delay. (See id., Ex. P at 47 (police detective testifying on direct examination

that hard drive containing videotapes had been accidentally erased, but not

identifying date on which accidental erasure occurred) and at 53 (cross-examining

police detective on same but declining to ask when erasure occurred))

      Taylor did clearly and repeatedly assert his right to a speedy trial. The

length of the delay was considerable, though not “presumptively prejudicial” as

Taylor asserts. (Doc. 19 at 13) “[The] length of delay that will [generate

presumptive prejudice] is necessarily dependent upon the peculiar circumstances of

the case. To take but one example, the delay that can be tolerated for an ordinary

street crime is considerably less than for a serious, complex conspiracy charge.”

Wingo, 407 U.S. at 530-531 (footnote omitted).




                                           28
      The reasons for the delay are substantially attributable to Taylor, his

objections notwithstanding, because the continuances were granted at the request

of his defense team solely for the purpose of ensuring that he would be effectively

represented at his capital trial. This is true even if the defendant himself objects to

his counsel’s delay. See Vermont v. Brillon, 556 U.S. 81 (2009) (reversing

Vermont Supreme Court’s decision that three-year delay violated defendant’s

speedy trial rights where defendant’s attorneys requested extensions over his

objections).

      Taylor failed to establish that his ability to defend himself at trial was

prejudiced by the delay, his interest in avoiding excessive pretrial detention was

negated by the unrelated 100-year sentence he was already serving, and he makes

no argument that his “anxiety and concern” were excessively burdened within the

meaning contemplated by Wingo. I find that the Missouri Supreme Court’s

determination of this issue was not contrary to, or an unreasonable application of

clearly establish Federal law, nor was it a decision based on an unreasonable

determination of the facts. As a result, I will deny this ground for relief.

      2. Taylor’s constitutional right to present a complete defense was not

violated by the exclusion of hearsay evidence where that evidence lacked indicia of

reliability and was not otherwise admissible.




                                          29
      Taylor’s trial strategy was to argue that the victims were still alive after his

departure from St. Louis on November 26. His trial counsel therefore sought to

admit certain statements in support of that strategy which the trial court excluded

as hearsay. The Missouri Supreme Court summarized the relevant facts and denied

this claim on the merits in Taylor’s direct appeal:

                              … Hearsay Statements
             … Taylor argues that the trial court abused its discretion
             in excluding certain statements as hearsay. Taylor argues
             that the statements were admissible pursuant to certain
             exceptions to the hearsay rule or pursuant to the curative
             admissibility doctrine.
             …
             Hearsay is an “out-of-court statement that is used to
             prove the truth of the matter asserted and that depends on
             the veracity of the statement for its value.” State v.
             Kemp, 212 S.W.3d 135, 146 (Mo. banc 2007).
             “Generally, courts exclude hearsay because the out-of-
             court statement is not subject to cross-examination, is not
             offered under oath, and is not subject to the fact finder’s
             ability to judge demeanor at the time the statement is
             made.” Bynote v. Nat’l Super Markets, Inc., 891 S.W.2d
             117, 120 (Mo. banc 1995). Exceptions to the general
             prohibition against hearsay may apply when
             circumstances assure the trustworthiness of the
             declarant’s statement. Id. The exceptions argued in this
             case are statements of present sense impression,
             statements of declarant’s present mental condition, verbal
             conduct, and the constitutionally recognized exception
             under the due process clause.
             For a hearsay statement to be admissible pursuant to the
             present sense impression exception, the statement must
             be made simultaneously, or almost simultaneously, with

                                          30
the occurrence of an event or act, the statement must
describe or explain the event; and the declarant must
perceive the event with his own senses. State v. Smith,
265 S.W.3d 874, 879 (Mo. App. 2008) (citing 2
McCormick on Evidence § 271, at 251 (6th ed. 2006)).
These statements have certain indicia of trustworthiness
to support their admissibility. Id. Errors in memory and
time for calculated misstatements are not present because
the statements are made as declarant perceives the event
or immediately thereafter. Id. Further, in most cases, “a
witness will have observed the event and can corroborate
the hearsay statement, and the declarant will often be
available at trial for cross-examination to verify his or her
credibility.” Id.
An out-of-court statement of the declarant’s present
mental condition is also admissible as an exception to the
hearsay rule so long as the statements are relevant and
their relevancy outweighs their prejudicial effect. State
v. Bell, 950 S.W.2d 482, 483 (Mo. banc 1997). This
exception is generally limited to cases “where the
hearsay declarations of mental condition are especially
relevant – particularly where the defendant has put the
decedent’s mental state at issue by claiming accident,
self-defense or suicide.” Id.
A hearsay statement may also be admissible as a verbal
act. State v. Copeland, 928 S.W.2d 828 (Mo. banc
1996); See Copeland v. Washington, 232 F.3d 969 (8th
Cir. 2000) (writ of habeas corpus granted on sentencing
defect). This includes statements written or oral that
have independent legal significance or effect. See Estate
of Oden v. Oden, 905 S.W.2d 914, 918 (Mo. App. 1995).
Lastly, an out-of-court statement may be admitted
pursuant to the constitutionally based exception in the
due process clause. This exception applies to hearsay
statements that “both exonerate the accused and are
originally made and subsequently offered at trial under
circumstances providing considerable assurance of their
reliability.” State v. Hutchison, 957 S.W.2d 757, 761
                             31
(Mo. banc 1997) (citing to Chambers v. Mississippi, 410
U.S. 284, 300… (1973)). Three circumstances of
reliability have been recognized: “1) each confession is
in a very real sense self-incriminatory and
unquestionably against interest; 2) each statement was
spontaneously made to a close acquaintance shortly after
the murder occurred; and 3) the statements are
corroborated by other evidence in the case.” Id. (internal
quotations omitted).
…
In addition to arguing exceptions to the hearsay rule,
Taylor argues that several of the statements are
admissible pursuant to the curative admissibility doctrine.
The curative admissibility doctrine applies when one
party introduces inadmissible evidence and allows the
opposing party to introduce otherwise inadmissible
evidence to rebut or explain inferences raised by the first
party’s evidence. State v. Middleton, 998 S.W.2d 520,
528 (Mo. banc 1999).
         … Gerjuan’s Payphone Conversation
… Taylor argues the trial court abused its discretion in
excluding Gerjuan’s testimony that [Angela] Rowe told
her she was calling from a pay telephone on November
28th. Taylor argues that the testimony was admissible as
Rowe’s present sense impression or under the due
process clause. In addition, he argues that the testimony
was admissible pursuant to the curative admissibility
doctrine to refute the inference that Rowe and Gerjuan
did not speak to each other on that date from the absence
of a call to Gerjuan in Rowe’s home telephone records.
                         i. Facts
Gerjuan Rowe was served with a subpoena to testify at
trial. Gerjuan did not appear and the court issued a writ
of attachment. At the end of the State’s case, Taylor’s
counsel informed the court that the writ had not been
served, and that the defense intended to call Gerjuan as a

                            32
witness in the case. As a result, the court granted Taylor
permission to read portions of Gerjuan’s deposition into
evidence. The court, however, excluded the following
portion as hearsay:
A. [Gerjuan] We was out walking around, and she did
call me from a pay phone on Jennings Station Road and
West Florissant at the Amoco.
Q. [Defense] Okay.
A. And I was supposed to have been on my way that
way, but by my car not being legal and by Jennings
police being ass holes, I didn’t just go over there.
Q. But you knew she was at a pay phone then on the –
A. Yes.
Q. – on the early morning hours –
A. Yes.
Q. – of the 28th?
A. Yes.
[PROSECUTOR]: How did you know she was on a pay
phone?
A. Because I asked her, I asked her, where are you? And
she said she was on the pay phone. And I said – I was
supposed to have been on my way to get her. I was
supposed to have been on my way to get her, that’s what
I was supposed to be doing. That’s how I knew she was
at the Amoco on Jennings Station Road and West
Florissant.
Q. [DEFENSE] Were you ever able to actually hook up
with her then?
A. No.
(Emphasis added).
The existence of the telephone call on November 28th
was admissible, and testimony regarding such a call was
admitted into evidence; however, evidence that Rowe
was calling from a pay telephone was hearsay and
inadmissible.




                           33
                       ii. Analysis
Gerjuan’s testimony that Rowe told her that she was
calling from a pay telephone on November 28th was
hearsay. The statement was offered for the truth of the
matter asserted: that Rowe called Gerjuan from a pay
telephone on November 28th.
This hearsay statement is not admissible as a present
sense impression. The statement was about Rowe’s
location at a specific time in response to a question from
Gerjuan. The statement did not concern an event or
describe or explain an event that Rowe perceived.
Further, the statement lacks indicia of trustworthiness.
Taylor did not offer any evidence corroborating the
statement that Rowe made the call from a pay telephone
on November 28th. Although Gerjuan’s cell phone
records show an outgoing call to the pay telephone at
4:36 a.m. on November 28th, the statement was offered
to prove that [Rowe] placed the call from the pay
telephone. There is no record of an incoming call from
the pay telephone to Gerjuan’s cell phone or any
telephone, and there is no evidence of outgoing calls
from the pay telephone. Lastly, neither Rowe nor
Gerjuan was subject to cross-examination to resolve the
confusion.
The statement is also not admissible pursuant to the
constitutionally based hearsay exception in the due
process clause because it lacks circumstances of
reliability. The statement was not against Rowe’s
interest or spontaneously made, and most importantly, as
discussed above, this statement is not sufficiently
corroborated by other evidence in the case. In addition to
the lack of evidence in the phone records, Gerjuan’s
testimony regarding the dates of events prior to the
murders, such as when she last saw Rowe, was




                           34
                             conflicting,5 and the circumstances of this telephone call
                             were also unclear.6


5
    Early in the deposition, Gerjuan stated the last time she saw Rowe was:

                             … Saturday, the 20th. I borrowed fifty dollars from her
                             on Sunday, the 21st. I told her I was going to give it
                             back to her Monday. I didn’t hear from her on Monday,
                             so I called Tuesday, didn’t get an answer on Tuesday.
                             But I – it might have been – because I kept leaving voice
                             messages, I never talked to her, I just left a lot of voice
                             messages, I know that. My number was on that phone so
                             much to where I don’t – but I know Saturday – I seen her
                             Saturday, Sunday, got the fifty dollars, and talked to her
                             Monday.

[A prosecutor] then asked if it was Monday, the 22nd, and she responded “Yeah,
talked to her Monday.”
Later, Gerjuan was asked about an interview she gave to police on December 3rd,
the day the bodies were found. The relevant portion of the deposition is:

                             Q. Now during that interview, do you remember telling
                             the police that you had seen Angela on Saturday
                             morning, the 27th?
                             A. (Witness nods.)
                             Q. You’re shaking your head “yes.”
                             A. Yes.
                             Q. And that that’s when you asked to borrow some
                             money from Angela?
                             A. Yes.
                             Q. And that Angela actually came over to your house on
                             that Saturday morning and gave you fifty dollars?
                             A. Yes.
                             Q. Do you remember telling the police that?
                             A. Yes, I believe.
                             Q. And then do you also remember saying that you got a
                             call from Angela around three or four in the morning on
                             Sunday, the 28th?
                             A. Would that be Saturday-Sunday morning?
                             Q. Right, into the early morning hours.
                                                               35
                             Finally, the curative admissibility doctrine does not
                             apply. The State presented evidence of Rowe’s home
                             phone records and Gerjuan’s cell phone records. This
                             evidence was admissible, and as a result, Gerjuan’s
                             inadmissible testimony about the pay phone cannot be
                             admitted pursuant to this doctrine.
                             Gerjuan’s proposed testimony regarding Rowe’s
                             statement is hearsay and inadmissible. The trial court did
                             not abuse its discretion.
                                                                    … Calendar Notations
                             … Taylor argues the trial court abused its discretion in
                             excluding Gerjuan’s testimony about Taylor’s prior
                             communication with Rowe and Rowe’s notations in the
                             calendar and in refusing to allow the jury to view the
                             notations in the calendar. Taylor alleges Gerjuan’s
                             testimony is admissible as Rowe’s present sense
                             impression of Taylor’s actions, as statements of Rowe’s
                             state of mind and under the due process clause. Lastly,
                             he argues that the testimony and notations were
                             admissible pursuant to the curative admissibility doctrine.
                                                                                      i. Facts
                             The trial court prohibited Taylor from reading into
                             evidence the following section of Gerjuan’s deposition
                             because it was hearsay:
                             A. Yes, yes, yes, yes, yes. He was gone maybe six days a
                             week out of seven days.


                             A. Right…

Gerjuan also testified that she spoke with Rowe on Thanksgiving, but Rowe never
showed up to dinner. The above portions of the deposition were read into
evidence.
6
  Gerjuan testified that on November 28th, she was “out walking around” when
Rowe called. She never said if Rowe called her cell phone or house telephone.
The only telephone record showing a pay telephone is an outgoing call on
Gerjuan’s cell phone.
                                                                                            36
Q. Would there be times when he wouldn’t call her even
to talk to her once he was on the road?
A. Right.
Q. Just was out of communication?
A. Phone off. Come over there.
The following portion of Gerjuan’s deposition regarding
Rowe’s calendar was read into evidence:
Q. [Defense counsel] I’m going to show you now what
I’ve marked as Defendant’s Exhibit 8, and see if you
recognize that. Just flip those pages, if you would.
A. [Gerjuan] Uh-uh. Yeah.
Q. Do the notes on that, it’s a calendar for 2004, do those
notes appear to be also in [Rowe’s] handwriting?
A. Yes, some of it. Yes, these is [Rowe’s], yes, I do
believe.
The following portion of the deposition was excluded as
hearsay:
Q. If you’ll go to November of 2004 –
A. Ooh. Ooh. Ooh. And this is us. I’m telling you, this
is what we do. I might have a calendar like this too.
Q. She keeps track in there of when he’s gone and –
A. Yes, yes, yes.
Q. That was just a habit she had, right?
A. Uh-huh.
Q. Now if you look at November 26th –
A. Un-huh.
Q. – does she write “off” there?
A. Yes.
Q. And that’s her handwriting as well?
A. Uh-huh.
Q. Now, had Angela discussed with you in November of
2004 that [Taylor] would be leaving town again or what
his schedule was going to be?
A. No. The only time I would know is when he might
not answer the phone or she was fed up with him, he had
done it too much.
Q. Tell me more what you mean by that.


                            37
A. Like I come back Monday, I’m leaving on
Wednesday, that’s too much. You just got back, you’re
fixing to leave again.
Q. Right.
A. And when he would go, he stay gone weeks at a time.
Q. Right.
A. Weeks at a time.
(Emphasis added).
Rowe’s calendar with her notations was admitted into
evidence, but because the calendar contained hearsay, the
calendar was not published to the jury. The first month
included in the calendar is January 2004 and the last
month is January 2005. The notations in the calendar
were as follows.
From February to August, the notations include “didn’t
come home yet,” no call today” and “were home” and
each of these notations was followed by “L.T.” The
other entries on these days were personal appointments.
From September to November, “paycheck” and “off” are
written every other Friday and “work,” “off” or “home”
are written on every Saturday and Sunday. In addition,
written on most days up to November 15th is “home” or
“no show, no call,” but none of these entries contain
“L.T.” as in the previous months. The remaining entries
from November 15th through January 2005 are personal
appointments, with “off” and “paycheck” written every
other Friday. Specifically, on November 26th, the
notations are “off” and “paycheck.”
                      ii. Analysis
Rowe’s statement to Gerjuan and Rowe’s notations on
her calendar were hearsay. The statement and notations
were offered for the truth of the matter: that it was not
unusual for Taylor not to see or talk to Rowe for periods
of time.
Neither is admissible as a present sense impression.
There is no evidence that Rowe made these statements to

                           38
Gerjuan or wrote the notations simultaneously on the
discovery of the presence or absence of Taylor or shortly
after Rowe spoke to or spent time with him. The
statements and notations also lack indicia of
trustworthiness as neither Rowe nor Gerjuan was
available for cross-examination, there is no corroborating
evidence that Taylor was with Rowe or talked to her on
those days, and there is no evidence as to when Rowe
made this statement to Gerjuan.
The state of mind exception also does not apply to the
notations written on the calendar because the notations
are not statements of mental condition, and most
importantly, Rowe’s state of mind is not particularly
relevant because Taylor has not placed Rowe’s mental
state at issue.
The due process hearsay exception does not apply
because there exist no circumstances of reliability. These
statements and notations are not against Rowe’s interest
and were not made spontaneously after the event.
Further, the statements are not corroborated by other
evidence in the case. Although Gerjuan identified the
handwriting in the calendar as Rowe’s, Gerjuan had no
personal knowledge of the calendar and never witnessed
Rowe write any of these notations.
The curative admissibility doctrine does not apply. The
State’s evidence of telephone records from Rowe’s home
telephone and Taylor’s cell phone were admitted to show
that telephone calls between Taylor and Rowe ended in
November. The State also offered testimony of Rowe’s
employer to establish that Rowe was absent from work
on November 26th.          Because this evidence was
admissible, the inadmissible evidence of the testimony or
notations cannot be admitted pursuant to this doctrine.
Gerjuan’s testimony about the calendar and the notations
in the calendar are hearsay and inadmissible. The trial
court did not abuse its discretion.


                           39
                … Check Carbon Copy
… Taylor argues that the trial court abused its discretion
in refusing to allow the jury to view Rowe’s checkbook
that contained a carbon copy of a “check” dated
November 27th. Taylor argues that the November 27th
“check” is relevant and does not contain hearsay. In the
alternative, he argues that if the “check” does contain
hearsay, it is admissible as a statement of Rowe’s state of
mind of her “belief that she was alive and physically able
to write a check on that date” or admissible as verbal
conduct.
                          i. Facts
A checkbook was seized from Rowe’s home during the
investigation. The checkbook is a duplicate check
design, which contains a carbon copy paper behind each
individual check.      Rowe’s checkbook contained a
duplicate of a “check” dated November 27, 2004. This
“check” is made out for the amount of $390.00, but the
“pay to the order” line is blank. Rowe’s home telephone
number is written in the memo line. The checkbook was
admitted into evidence, but it was not published to the
jury because it contained hearsay.
                       ii. Analysis
The “check” dated November 27th is hearsay. It was
admitted to prove that Rowe was alive on November
27th, which was one day after Taylor left St. Louis. The
“check” lacks reliability, as the payee line is blank, there
is no evidence that anyone received the “check,” or that
anyone had knowledge of the existence of the “check.”
Further, Taylor fails to show that an exception to the
hearsay rule applies. The date written on the “check” is
not a statement of Rowe’s present mental condition and
does not reflect any belief as to whether or not she was
alive on that date, and Taylor has not placed Rowe’s
mental state at issue.


                            40
The check is not admissible as a verbal act, because there
is no evidence that Rowe either completed or used the
“check” as a legal document. It was not negotiated.
There is no evidence that anyone received it, and there is
no evidence of the purpose or circumstance under which
Rowe wrote it, especially in light of the absence of a
person or entity listed as the payee. Estate of Oden v.
Oden, 905 S.W.2d 914, 918 (Mo. App. 1995), dealt with
completed legal documents acknowledged before
notaries that were self-authenticated. It does not help
Taylor, as this situation does not deal with a completed
legal document.
The “check” is hearsay and inadmissible, and the trial
court did not abuse its discretion in refusing to publish
the checkbook to the jury.
           … Rowe’s Statement to Gerjuan
… Taylor argues that the trial court abused its discretion
in excluding Gerjuan’s testimony of Rowe’s statement to
Gerjuan that Taylor’s relative lived at Rowe’s house.
Taylor alleges the testimony was admissibility under the
due process clause and the curative admissibility doctrine
to refute the inference that only Taylor could have
committed the crime from the absence of any forced
entry and the evidence that only Taylor had access to the
home.
                         i. Facts
The trial court excluded the following portion of
Gerjuan’s deposition:
Q. [Defense counsel] And I think you sort of said you
knew that [Taylor] had a brother, but do you know
anything more about him?
A. No. I don’t know if that was the brother or the cousin
that was living over there.
Q. But you knew someone was living at the house?
A. Uh-huh, in the basement.
Q. How did you know about that?

                           41
                             A. Because I asked her, I said, is he the only one over
                             there? She was like, no, his cousin had came from
                             somewhere and was supposedly living over there.
                             Q. She called him his cousin?
                             A. Yeah, or the brother, one of them.
                             There was no evidence that Gerjuan had ever visited
                             Rowe at her current residence prior to the discovery of
                             the bodies. At trial, Perry Taylor testified that he allowed
                             Rowe to use his vehicle when he was away as a truck
                             driver. There was also testimony that Perry kept some
                             belongings at Rowe’s home. In addition, Rowe’s
                             neighbor testified at trial, stating that she7 saw a man
                             walking out of Rowe’s house around Thanksgiving;
                             however, she did not recall the date and did not recognize
                             the man.
                                                               ii. Analysis
                             Gerjuan’s testimony that Rowe told her that Taylor’s
                             brother or cousin lived at Rowe’s house was hearsay.
                             The statement was made out of court and was offered for
                             the truth of the matter: that another person had access to
                             the house.
                             Taylor fails to show that an exception to the hearsay rule
                             applies to this testimony. The statement is not admissible
                             pursuant to [the] due process hearsay exception because
                             the statement does not exonerate [] Taylor and lacks any
                             circumstances of reliability. The statement is not against
                             Rowe’s interest, was not made spontaneously after an
                             event, and was not sufficiently corroborated. Gerjuan
                             had never been to Rowe’s residence, and there was no
                             additional evidence that another adult, such as Taylor’s
                             brother or cousin, lived in Rowe’s home.


7
  The Missouri Supreme Court refers to this neighbor as “she.” The trial transcript
reflects that defense counsel called Elmer Massey, identified exclusively by the
title “Mr.” See Doc. 29, Ex. S at 13-17. My review of the witnesses called at trial
confirms that Mr. Massey was the only witness called who was identified as a
neighbor of the victims.
                                                                   42
             The curative admissibility doctrine does not apply. The
             State introduced testimony of three police officers, all of
             whom stated that the windows and doors were locked,
             the front door was undamaged, and the house was not
             ransacked. The State also introduced several properly
             admitted photographs depicting the condition of the
             house, including the doors and windows. Because the
             State referred to admissible evidence, Taylor cannot
             introduce inadmissible evidence pursuant to this doctrine.
             Gerjuan’s proposed testimony about the relative is
             hearsay and inadmissible. The trial court did not abuse
             its discretion.
                                    … Conclusion
             The evidence at issue… was inadmissible, and the trial
             court did not abuse its discretion. Furthermore, Taylor
             was not prejudiced by the exclusion of this evidence.
             Although the above statements were excluded as hearsay,
             the jury was able to consider Gerjuan’s testimony that
             she talked to Rowe on November 28th, Gerjuan’s
             telephone records showing a telephone call at that date
             and time, as well as testimony that Perry left some
             belongings at Rowe’s home. Additionally, this evidence
             pales in the light of Taylor’s confessions and other
             corroborating evidence.
State v. Taylor, 298 S.W.3d at 491-499 (bold typeface and first two footnotes in

original) (third footnote added).

      In his habeas petition, Taylor cites Chambers v. Mississippi, 410 U.S. 284

(1973), for the proposition that “due process and the Sixth Amendment prohibits

states from mechanistically applying its rules of evidence, such as the hearsay rule,

to prevent a criminal defendant from presenting relevant and reliable evidence in

his defense.” (Doc. 19 at 17) Taylor also cites Crane v. Kentucky, 476 U.S. 683

                                         43
(1986), for the proposition that “it is unconstitutional to exclude exculpatory

evidence based upon state evidentiary rules in the absence of any valid state

justification.” (Doc. 19 at 18) Taylor argues that “[neither] the trial court nor the

Missouri Supreme Court… applied the appropriate balancing of interests tests…

Instead, both courts mechanistically applied the hearsay rule ‘to defeat the ends of

justice.’” (Id. (quoting Green v. Georgia, 442 U.S. 95, 97 (1979))

      Taylor then argues that the excluded evidence was reliable and admissible

pursuant to Chambers v. Mississippi for substantially the same reasons he

unsuccessfully advanced before the state courts. (See Doc. 19 at 18 (arguing that

phone record showing a call from Gerjuan’s cell phone to an Amoco gas station at

4:36 A.M. on November 28 supports reliability of Gerjuan’s testimony that Angela

called her from that gas station)); see also id. at 19 (arguing that calendar entries

were sufficiently reliable for admission because Gerjuan identified them as

Angela’s handwriting) and at 20 (arguing that carbon copy of check was similarly

reliable because of Gerjuan’s identification)).

      Taylor also cites half a dozen cases from other federal and state jurisdictions

in support of the proposition that other courts have admitted similar evidence under

the hearsay exceptions the Missouri Supreme Court found inapplicable. (See Doc.

19 at 19 (citing State v. Newell, 710 N.W.2d 6 (Iowa 2006), and McBeath v.

Commonwealth, 244 S.W.3d 22 (Ky. 2007)); see also id. (citing Parle v. Runnels,

                                          44
387 F.3d 1030 (9th Cir. 2004), and Davis v. Allsbrooks, 778 F.2d 168 (4th Cir.

1985)); see also id. at 20 (citing People v. Howard, 575 N.W.2d 16 (Mich. App.

1997), and United States v. Pang, 362 F.3d 1187 (9th Cir. 2004)).

      Finally, Taylor argues that “[because] the evidence submitted by the

prosecution was primarily circumstantial, this constitutional violation cannot be

considered harmless.” (Doc. 19 at 20)

      Respondent argues that this claim is not cognizable in a federal habeas

petition under Estelle v. McGuire, 502 U.S. 62, 72 (1991), and that “this Court

cannot re-examine the state court’s evidentiary rulings.” (Doc. 29 at 28-29)

Respondent further argues that the decision of the Missouri Supreme Court on this

claim is reasonable and entitled to deference. (Id. at 29) In the alternative,

respondent argues that this claim is without merit and distinguishes it from each of

Chambers, Crane, and Green:

             Unlike Chambers or Green, wherein a third party
             confessed to the crime for which the defendant was being
             tried, the evidence here did not present “persuasive
             assurances of trustworthiness.” Chambers, 410 U.S. at
             302. The statement that the victim called her sister from
             a pay phone was not corroborated by any phone records,
             nor made under circumstances that would point to
             heightened truthfulness. The same is true of the
             statement that there was a male living in the victim’s
             house. Similarly, there was no corroborating evidence
             that the victim’s calendar notations were accurate or that
             they were made contemporaneously with the events
             about which they were written. Neither the victim nor
             her sister were available for cross-examination on these
                                          45
             points. The victim’s check was never negotiated and
             lacked any indication of the purpose with which it was
             written. It cannot be said that the trial court excluded
             these pieces of evidence without “any valid state
             justification.” Crane, 476 U.S. at 690-91.
             Further, and most importantly, none of the pieces of
             evidence Taylor discusses exonerate him…. The pieces
             of hearsay evidence at issue are: a statement that the
             victim called someone specifically from a pay phone; the
             victim’s handwritten calendar; a check purportedly
             written by the victim; and a statement that an unidentified
             male lived in the victim’s house. All of these statements
             lack independent indicia of reliability and the court did
             not err in keeping them out.
(Doc. 29 at 29-31)

      In response, Taylor argues that “[this] claim is not subject to the standard of

review provisions of 2254(d) because the Missouri Supreme Court did not directly

address the due process component of the claim on direct appeal. Instead, the

court based its ruling completely on state hearsay rules. 298 S.W.3d at 491-499.

As a result, this Court is free to review this claim de novo. See Skillicorn v.

Luebbers, 475 F.3d 965, 972 (8th Cir. 2007).” (Doc. 46 at 31)

      Taylor also argues in his reply that respondent “does not directly respond to

the argument that the state courts mechanistically applied state hearsay rules to

exclude exculpatory evidence central to petitioner’s defense… [and] asserts no

countervailing state interest in excluding this evidence. See Crane v. Kentucky,

476 U.S. 683, 690-691 (1986).” (Id.). Taylor attacks the probative value of the

State’s trial evidence, particularly the statement of Taylor’s brother Perry, and cites
                                          46
seven cases in which habeas relief was granted “[despite] evidence that was much

stronger than the proof utilized here to convict [Taylor.]” (See Doc. 46 at 34

(citing Anderson v. Johnson, 338 F.3d 382 (5th Cir. 2003), and Trammell v.

McKune, 485 F.3d 546 (10th Cir. 2007)); see also id. at 35 (citing Spicer v.

Roxbury Corr. Inst., 194 F.3d 547 (4th Cir. 1999), and Reynoso v. Giurbino, 462

F.3d 1099 (9th Cir. 2006)); see also id. at 36 (citing White v. Roper, 416 F.3d 728

(8th Cir. 2005), Schlup v. Delo, 513 U.S. 298 (1995), and Clemmons v. Delo, 124

F.3d 944 (8th Cir. 1997)).

      Taylor cites Brecht v. Abrahamson, 507 U.S. 619 (1993), for the proposition

that a constitutional violation must “have a ‘substantial and injurious effect or

influence in determining the jury’s verdict’ before it merits reversal on collateral

review.” (Doc. 46 at 37) (citing Brecht at 637) “In addressing this issue, the

Supreme Court instructed lower federal courts ‘to ask directly, Do I, the judge,

think that the error substantially influenced the jury’s decision?’” (Id.) (quoting

O’Neal v. McAninch, 513 U.S. 432, 436 (1995)).

      After reviewing the parties’ submissions, the Missouri Supreme Court’s

opinion, and the underlying trial record, I find the following:

      First, because the admission or exclusion of evidence is primarily a question

of state law, an evidentiary determination rarely gives rise to a federal question

reviewable in a habeas petition. Scott v. Jones, 915 F.2d 1188, 1190–91 (8th Cir.

                                          47
1990). Federal courts “may not review evidentiary rulings of state courts unless

they implicate federal constitutional rights.” Evans v. Luebbers, 371 F.3d 438, 443

(8th Cir. 2004). To implicate a due process violation, the alleged improper

evidence must be “so egregious that [it] fatally infected the proceedings and

rendered [the] entire trial fundamentally unfair.” Anderson v. Goeke, 44 F.3d 675,

679 (8th Cir. 1995).

      Second, Taylor’s argument that the Missouri Supreme Court “did not

directly address the due process component of the claim on direct appeal” and

“based its ruling completely on state hearsay rules” is completely without merit in

light of a plain reading of the opinion. See State v. Taylor, 298 S.W.3d at 493,

494-495, 497, 499 (expressly citing Chambers, 410 U.S. 284, and analyzing

applicability of hearsay rule’s due process exception to Taylor’s proffered

submissions).

      Third, Taylor’s argument that the circumstantial nature of the State’s

evidence affects the analysis of prejudice in this claim is without merit.

“Circumstantial evidence is ‘intrinsically as probative as direct evidence.’” United

States v. Cook, 842 F.3d 597, 602 (8th Cir. 2016) (quoting United States v.

Tschacher, 687 F.3d 923, 934 (8th Cir. 2012) (further internal quotation omitted).

      Fourth, a phone record that Gerjuan made a call from her cell phone to a

payphone does not corroborate her deposition testimony that she received a call

                                          48
from that payphone. Taylor asserts that “[clearly], this unassailable business

record provided strong corroborating evidence that the victim regularly

communicated with her sister from that payphone.” (Doc. 46 at 32). It does not.

The Missouri Supreme Court correctly assessed this argument through the lens of

Chambers and found it bereft of indicia of reliability: the phone records do not

show that Gerjuan received any calls from this payphone, Gerjuan was unavailable

at trial for cross-examination, and her testimony in her deposition was

contradictory and unclear. See note 7, supra at 36-37.

      Fifth, the calendar notations were identified as Angela’s handwriting only by

Gerjuan, who was not present to testify at trial and was not cross-examined on her

ability to reliably distinguish her sister’s handwriting. There are no indicia in the

record of whether the calendar notations were made contemporaneously with the

dates they describe. Furthermore, the State called Angela Rowe’s supervisors to

testify during trial. They each testified that, contrary to the calendar notation

describing November 26th as “off,” Angela Rowe was scheduled for work on the

26th, 27th, and 28th, and did not appear or call in to work on those days. (See Doc.

29, Ex. Q at 41-44)

      Sixth, Gerjuan’s ability to identify the carbon copy of the check as her

sister’s handwriting was not reliably established for the same reasons. There are




                                          49
no independent indicia in the record of when the check was written to support

Taylor’s argument that it was written on November 27th.

              Seventh, Gerjuan’s statement that a relative of Taylor’s also lived at

Angela’s house was not sufficiently supported by independent indicia of reliability.

Angela’s neighbor, Elmer Massey, testified at trial that he observed a man exit and

enter Angela’s house the week of November 29th, 2004. (See Doc. 29, Ex. S at

13-17) Massey could not identify whether he saw the man in question before or

after Thanksgiving, nor could he distinguish the man he claimed to have seen from

Taylor himself.8 The trial record establishes that Taylor’s brother Perry was

known to keep some of his possessions at the victims’ home, including his


8
    The relevant portions of the trial transcript are as follows:

                             Q. [Defense] Mr. Massey, do you see that person in the
                             courtroom?
                             A. No, I wouldn’t recognize the face at this point.
                             Q. But you don’t see that person in the courtroom?
                             A. No.
                             …
                             Q. [Prosecutor] Mr. Massey, do you remember the exact
                             date you think you saw the light skinned male at the
                             house?
                             A. No, sir.
                             Q. Okay. And Thanksgiving was on the 25th of –
                             actually Thanksgiving 2004 was on Thursday the 25th,
                             could you have seen him on the 26th? Do you remember
                             the date?
                             A. I don’t recall.

(Doc. 29, Ex. S at 15)
                                                               50
personal vehicle. (Doc. 29, Ex. P at 44) However, the trial record also establishes

that Perry Taylor’s professional vehicle, with which he traveled and which was

tracked by GPS as part of his employment as a cargo truck driver, was out of St.

Louis until November 25th, was in St. Louis from the 25th through the 29th, and

departed St. Louis again on the 30th. (Id., Ex. P at 42) There are no other indicia

in the trial record of any other men living at the victims’ home, nor are there

independent indicia that Gerjuan ever visited her sister’s home.

      Eighth, all of the cases Taylor cites in his petition are controlling are

factually distinguishable and none are sufficient to disturb the deference given to

the Missouri Supreme Court’s judgment under § 2254(d). I will briefly address

each case sequentially. State v. Newell, 710 N.W.2d 6 (Iowa 2006), admitted

testimony about a phone call made by a murder victim in which she “seemed

distressed, spoke in whispers, and stated [defendant] was standing there listening”

under the present sense impression exception to the hearsay rule. Id. at 17. The

testimony was offered by the victim’s ex-husband, who was the other party to the

conversation and was present at trial for cross-examination. By contrast, a

statement “about Rowe’s location at a specific time in response to a question from

Gerjuan… did not concern an event or describe or explain an event that Rowe

perceived.” Taylor, 298 S.W.3d at 494. The Missouri Supreme Court’s finding

that the word “event,” as contemplated by the present-sense exception to the

                                          51
hearsay rule, does not encompass the act of making a call from a pay phone is not

unreasonable under § 2254(d)(2). “Further, the statement lacks indicia of

trustworthiness [because it was not corroborated and neither party to the alleged

conversation was available to testify at trial].” Taylor at 494. In McBeath v.

Commonwealth, 244 S.W.3d 22 (Ky. 2007), the Kentucky Supreme Court admitted

testimony from a witness who had heard one end of a phone conversation, then had

the substance of the other end (which contained the defendant’s statement)

explained to him immediately after the conversation ended. As in Newell, the

witness in question testified at trial and was subject to cross-examination.

      In Parle v. Runnels, 387 F.3d 1030 (9th Cir. 2004), the Ninth Circuit Court

of Appeals reversed a district court’s holding that a murder victim’s diary entries

describing physical abuse by the defendant were inadmissible as present sense

impressions. The Ninth Circuit noted that:

             Neither the diary itself nor the circumstances surrounding
             its creation suggests that [the victim] had a motive to
             fabricate descriptions of abuse in her diary…. She even
             admits her own wrongdoing, confessing that she falsely
             accused, deliberately provoked, and physically abused
             petitioner – one time by stabbing him with a letter
             opener. The diary contains statements that [the victim]
             would not be likely to want anyone else to read:
             statements that are personally damaging and that reveal
             the most intimate details of her relationship with
             petitioner. There was nothing unreasonable about the
             state court’s determination that [she] lacked a motive to
             falsify her own diary.

                                         52
Parle, 387 F.3d at 1041. This is distinguishable from the case at bar, in which

there is no indication that the calendar notations were made contemporaneously

with the dates marked. Indeed, one of the purposes of a calendar is to note

upcoming events in advance as an aid to planning, as opposed to a diary which is

necessarily filled in shortly after the fact. Davis v. Allsbrooks, 778 F.2d 168 (4th

Cir. 1985), wherein the Fourth Circuit Court of Appeals affirmed the admission of

a murder victim’s diary, is distinguishable on similar grounds.

      In People v. Howard, 575 N.W.2d 16 (Mich. App. 1997), the Court of

Appeals of Michigan upheld the admission of a murder victim’s appointment book

under the state of mind exception to the hearsay rule “as a declaration of where

[the victim] intended to go.” Id. at 30 (internal citation omitted). The present case

is distinguishable from Howard. In Howard, the victim’s son testified at trial, was

present for cross-examination, and identified the appointment book as his

mother’s. Id. Those indicia of reliability were absent in the present case. In

United States v. Pang, 362 F.3d 1187 (9th Cir. 2004), the Ninth Circuit Court of

Appeals upheld the admission of cancelled checks under the verbal act hearsay

exception. Id. at 1192 (internal citation omitted). The checks in Pang, unlike the

check at issue here, were fully filled out and delivered to a second party. Id. at

1191-1192.




                                          53
         Ninth, Taylor’s contention that Respondent did not address his argument

“that the state courts mechanistically applied state hearsay rules” in violation of his

constitutional rights is belied by a plain reading of the response. Respondent

distinguished Taylor’s claim on the merits from Chambers, Crane, and Green.

(See Doc. 29 at 29-31; see also supra at 46-47) Respondent’s argument need not

cite the exact word “mechanistically” to respond to the substance of Taylor’s

claim.

         Pursuant to O’Neal v. McAninch, I have considered whether I think that

Taylor’s claim of error substantially influenced the jury’s decision. McAninch, 513

U.S. at 436. I have concluded not only that the alleged error did not substantially

influence the jury’s decision, but that the Missouri Supreme Court correctly

affirmed the trial court’s exclusion of hearsay evidence to begin with, because that

evidence was not supported by the indicia of reliability required for the due process

exception to the hearsay rule. Although the “State [is not] permitted to exclude

competent, reliable evidence… when such evidence is central to the defendant’s

claim of innocence.” Crane, 476 U.S. at 690 (emphasis added), the evidence

excluded in this matter was neither competent nor reliable. As a result I will deny

Taylor’s second ground for relief.

         3. Taylor’s trial counsel team was not constitutionally ineffective when they

declined to object to the admission and use of phone records, despite post-

                                           54
conviction discovery that slightly undermined the probative weight of those

records, where the newly-discovered information did not refute the key proposition

for which the records were admitted and where Taylor’s conviction was

independently supported by other evidence; nor did the inclusion of such records

violate Taylor’s due process rights when neither the prosecution nor the testifying

witnesses were aware of the records’ discrepancies at trial.

              At trial, the State introduced evidence in the form of phone records from

Charter Communications, which provided service to Angela Rowe’s home phone.

(Doc. 29, Ex. R at 62-74) Cathy Herbert, records custodian for Charter, testified

that the Charter records contained all outgoing calls9 from the victim’s phone and

some, but not all, incoming calls10. (Id. at 63) The State offered the Charter


9
  The records’ representation of “outgoing” calls include calls in which the victim’s
home number is identified as the “caller” and Charter’s voicemail system is
identified as the “called” number. These represent calls made to the victim’s home
phone from an outside number which received no answer and were forwarded to
voicemail. Calls made by a person inside the home to check the voicemail are
instead represented by an entry showing the victim’s number calling itself. (See
Doc. 29, Ex. R at 64; see also id., Ex. AA at 36 (excerpt of records showing forty
such “forwarded to voicemail” calls between November 25 and December 1); see
also id. (showing six such “check voicemail” calls on November 24 and 25, and
none from November 25 through December 1)
10
   The records of incoming calls included several that were highlighted in yellow,
denoting that they had been provided to Charter by another carrier for internal
billing purposes. Six such incoming calls were recorded between November 25
and December 3 in the Charter records. (Doc. 29, Ex. R at 68) At trial, Herbert
testified that each of these calls likely went to voicemail or was otherwise
unanswered based on the de minimis duration of each call. (Id. at 68-69) Under
cross-examination, Herbert admitted that she could not confirm whether or not
                                                               55
records to demonstrate a) that two outgoing calls were made from the victim’s

home phone shortly after midnight on November 24 to her sister Gerjuan; b) that

all remaining outgoing calls made throughout the 24th and the morning of the 25th

were either to check voicemail, to Taylor’s brother, to Southwest Airlines, or to a

family friend of the Taylors named Valerie Burke; and c) that no further outgoing

calls were made from Rowe’s home phone after the morning of November 25 until

December 3, when police had entered the home and discovered the victims’

bodies. (Doc. 29, Ex. S at 49; see also id., Ex. AA at 36)

              Two defense witnesses, Beverly Conley and Sherry Conley, had previously

told police during their investigation that they last spoke with the victims on

November 27 and 28. (Doc. 29, Ex. S at 32, 35) Upon seeing the Charter records,

which did not support their statements to the police, Beverly and Sherry11 recanted

their earlier statements upon the belief that they must have incorrectly remembered

the dates of their last conversations. (Id., Ex. S at 33, 36) The Charter records

showed that the last contact between Beverly Conley and the victims’ home phone

was on November 21 and that there had been no contact between Sherry Conley

and the victims’ home phone between November 26 and November 30. (Id.)

these calls had, in fact, been answered by someone inside the victim’s residence.
(Id. at 73)
11
   On direct examination, Sherry Conley did not recall her initial statements to
police. Defense counsel attempted to refresh her memory with her deposition,
during which she had stated that she had last spoken with the victims on November
27. (Doc. 29, Ex. S at 34-35)
                                                                                            56
      The State also introduced evidence through Dan Jensen, records custodian

for Sprint, who testified regarding Sprint records for cell phones belonging to

Taylor, Taylor’s brother Perry, and Gerjuan Rowe. (Doc. 29, Ex. R at 38) Jensen

testified that these records contained all outgoing and incoming calls “in the

[Sprint] network.” (Id., Ex. R at 39) These records demonstrated a) that Gerjuan

called the victims’ home phone seventeen times on November 23, b) that Gerjuan

did not call the victims’ home phone between November 24 and December 3, and

c) that Taylor’s last call to the victims’ home phone was on November 22. (Id.,

Ex. R at 42) The Sprint records further demonstrated that Taylor and his brother

Perry made several calls during the late evening of November 23, the early

morning of November 24, and on December 4 after the bodies of the victims had

been discovered. (Id. at 40-41) These calls were made to each other, to their

mother Jessie Bland, and to Taylor’s wife Debrene Williams. (Id.)

      The State used the Charter and Sprint records to support its argument that

Taylor killed Rowe and her children prior to his departure from St. Louis on

November 26, most likely in the early morning hours of November 24:

             Let’s go back to Angela Rowe. One thing Angie did
             consistently was talk on the phone. Thirty-six calls a day
             she averaged from November 1st through November
             23rd. Thirty-six calls. November 24th, 25th there’s
             eleven calls made. Final nine calls, the first two calls
             from that house are to Gerjuan Rowe, and they’re at –
             excuse me, twenty-two minutes after midnight. On the
             24th there’s a call from the victim’s house to Gerjuan
                                         57
             Rowe, that’s the last time. The next nine phone calls in
             this graph… [are] Valerie Burke[,] [who] Perry Taylor
             said [was a] long time friend of the [Taylor] family.
             Perry Taylor, Valerie Burke, Perry Taylor, Southwest
             Airlines, Southwest Airlines, Perry Taylor, Perry Taylor,
             Perry Taylor. Those are not calls that Angela Rowe
             would have made; they’re the calls the defendant’s
             making. Her calls stop at 12:22 [A.M.]… The day her
             phone calls stopped is the day she died.
(Doc. 29, Ex. S at 49)

      In Taylor’s post-conviction proceedings, Taylor’s counsel discovered

several discrepancies within the Charter and Sprint records. Side-by-side

comparison of the Charter and Sprint records revealed that a total of four calls

from the victims’ home phone to Taylor’s cell phone on November 22 and 23, and

one call from the victims’ home phone to Perry Taylor’s cell phone on November

24, appeared on the Sprint records but did not appear on the Charter records. (Doc.

29, Ex. AA at 13-14) This contradicted the testimony of Cathy Herbert, records

custodian for Charter, who had testified at trial that the Charter records contained

all outgoing calls. Herbert was again called to testify at Taylor’s post-conviction

hearing. (Doc. 29, Ex. DD at 38-91) When presented with the side-by-side

comparison, Herbert stated that:

             A. If I were provided these records I would have
             acknowledged there was a discrepancy. I can’t testify to
             the accuracy of [Sprint’s records], but I would have
             acknowledged there is obviously a discrepancy, and it is
             possible that one or the other could be incorrect or not
             contain all of them.

                                         58
             Q. Okay. So you would at least have been able to
             acknowledge if you were asked to make this comparison
             and testify at the trial February 2008, you would have
             then been able to at least acknowledge the possibility
             those Charter records do not show all outgoing calls?
             A. Could not, yes.
             Q. Can you explain why the Charter records, at least
             comparing these, appear not to show all outgoing calls?
             A. No.
(Doc. 29, Ex. DD at 55-56)

      Taylor’s post-conviction counsel also elicited the fact that the victims’ home

phone appeared to have misidentified Gerjuan Rowe’s cell phone with a different

number on seventeen occasions. (Id., Ex. DD at 67) Herbert was unable to give a

definitive explanation for this misidentification, but opined that it might be the

product of technical errors or of calls being passed through another carrier’s

network. (Id., Ex. DD at 86)

      Taylor’s post-conviction counsel also discovered that seven calls made from

the victims’ home phone to Gerjuan Rowe’s cell phone, all on November 22 and

23, appeared in the Charter records but did not appear in the Sprint records. (Id.,

Ex. DD at 68-71) This contradicted the testimony of Dan Jensen, records

custodian for Sprint, who had testified at trial that the Sprint records included all

outgoing and incoming calls on their network. Herbert opined, based on her

experience and training, that that discrepancy meant “[that] Sprint did not have

those incoming calls on their records.” (Id., Ex. DD at 71)


                                          59
              Jensen was also called to testify at Taylor’s post-conviction hearing. (Doc.

29, Ex. DD at 102-111, Ex. EE at 1-21) He was presented with the same

discrepancies and, like Herbert, was unable to identify a definitive cause, though

he testified that billing protocol, roaming on another carrier’s network, and

technical glitches were all possible explanations.12 (Id., Ex. EE at 2, 5, 8, 10)

When asked if Sprint “[guaranteed] a hundred percent accuracy of its records,”

Jensen answered “No.” (Id., Ex. EE at 7)

              In addition to identifying discrepancies between the Charter and Sprint

records, Taylor’s post-conviction counsel raised the issue of Charter’s disclaimer

policy to attack the accuracy of the Charter records. Christopher Avery, senior

counsel for Charter, was called to testify. (Doc. 29, Ex. DD at 92-102) Avery

testified that Charter began using a standard disclaimer in March or April of 2009.

(Id., Ex. DD at 95) Avery testified that prior to that, Charter’s disclaimer policy

was as follows:

                             Q. … [What] if any disclaimer language was used by
                             Charter in responding to a record request to an outside
                             party in 2004 [at the time of the murders?]
                             A. No disclaimer language was used.
                             Q. And what if any disclaimer language was used by
                             Charter in responding to law enforcement requests or
                             subpoenas for outside – or for records in 2005?


12
  Because the questions for Jensen were, as described by post-conviction counsel,
“virtually the same questions we asked Ms. Herbert,” discussing them at equal
length would serve no additional analytical purpose. (See Doc. 29, Ex. DD at 102)
                                                               60
            A. For the first six months no disclaimer language was
            used, some period after June 2005 but before March
            2006, the 2006 disclaimer was used.
            …
            Q. Okay. And what if any disclaimer language was used
            by Charter in responding to records request [sic] to an
            outside party in 2007?
            A. … “Please be aware that Charter’s billing records
            from which the above information is obtained are subject
            to human error, and Charter cannot always guarantee the
            accuracy of such records. You should not rely solely on
            this information, you should always independently
            corroborate the information Charter provides you with
            other information you have concerning the identity of the
            individual.”
            Q. Why did Charter include this disclaimer language in
            response to parties requesting records?
            A. To make clear that to the requesting party that our
            records are what they are, and they may contain errors or
            omissions in them.
            …
            Q. From 2005 up to January 2008, if an attorney had
            asked you if Charter guarantees the accuracy of its
            telephone landline records, what would you have told
            that attorney?
            A. I would have told them that we don’t guarantee those
            records.
            Q. Okay. And from 2005 to January 2008 if an attorney
            asked you about disclaimer language used by Charter
            from 2004 to 2007, in regards to its cell phone landline
            records, would you have told them what you have
            testified to here today?
            A. I would.
(Doc. 29, Ex. DD at 96-100)

      The State cross-examined Avery to elicit the fact that he had, in fact, been

present during Herbert’s depositions and had not given any such disclaimers:


                                         61
            Q. Mr. Avery, she just asked you some questions about
            what you would have done, but in this case you appeared
            in two depositions with Cathy Herbert; is that correct?
            A. That’s correct.
            …
            Q. In either – in both of those cases you actually
            appeared discussing things on the record; is that correct?
            A. That’s correct.
            Q. But you never mentioned anything about the
            disclaimer?
            A. I did not.
            Q. Never mentioned anything about any concerns about
            the accuracy of the records or what Ms. Herbert was
            testifying to?
            A. No.
            Q. As a matter of fact you reviewed it as the attorney for
            Charter, went over waiver of signature and whether to
            review the deposition for Ms. Herbert; is that correct?
            A. That’s correct.
            Q. And during that deposition she’s saying look the
            outgoing calls come from Charter records and we believe
            in the accuracy of our records; is that correct?
            A. That’s correct.
            Q. But the incoming calls we get information from other
            carriers and we are not as certain about those records?
            A. That’s right. That’s correct.
            …
            Q. Okay. Given the opportunity at deposition you didn’t
            say anything about a disclaimer?
            A. No.
            Q. Or the reliability of the information?
            A. No.
            Q. And did you, in your review of the records for this
            case did you see anything where a disclaimer was sent by
            Charter with any records that were received by either the
            defense or law enforcement in this case?
            A. No, no disclaimers were included.
(Id., Ex. DD at 100-101)


                                       62
              In his habeas petition, Taylor argues that his trial counsel was

constitutionally ineffective under Strickland for failing to object to the admission

of these phone records, for failing to adequately examine the phone records for the

discrepancies that later arose during post-conviction review, and for failing to

adequately attack their accuracy during direct and cross-examination. (Doc. 19 at

21-22) Taylor argues that the discrepancies discovered during post-conviction

proceedings prove that the Charter records did not show all outgoing calls, and

therefore “[if] the Charter records did not show all outgoing calls, then the Charter

records were not reliable to prove calls not made.” (Id. at 31) Taylor further

argues that his due process rights were violated because “the Charter records

custodian testified falsely that Charter’s records of the victims’ telephone

contained all outgoing calls.” (Id. at 21-22)

              Taylor claims that an objection to the admission of the phone records would

have been sustained at trial because “1) a comparison of the available phone

records demonstrated that the records contained inaccuracies and omissions; and 2)

the State adduced no evidence that the companies’ computer systems reliably

produced accurate results.” (Id. at 34) Taylor cites State v. Dunn, 7 S.W.3d 427

(Mo. App. W.D. 1999)13, for the proposition that “the reliability of a computer

system or accuracy of the computer system’s results is a prerequisite to the

13
  Taylor’s petition cites State v. Dunn as 73 S.W.3d 427, which is an incorrect
volume number. The correct citation for Dunn is 7 S.W.3d 427.
                                                               63
admission of computer-generated records.” (Doc. 19 at 34) Taylor argues that his

trial counsel’s failure to discover the records’ discrepancies was prejudicial to his

defense and constituted ineffective assistance under Strickland. (Id. at 35)

      In addressing the due process portion of his claim, Taylor cites to Napue v.

Illinois, 360 U.S. 264 (1959), and argues that “[it] is well settled that a conviction

based on false testimony violates due process if it affected the judgment of the

jury. See United States v. Bagley, 473 U.S. 667, 678 (1985); see also Durley v.

Mayo, 351 U.S. 277 (1956).” (Doc. 19 at 41) Taylor also argues that “Ms.

Herbert’s false testimony… implicates the Eighth Amendment’s ban on cruel and

unusual punishment.” (Id.) Taylor cites McClesky v. Kemp, 107 S.Ct. 1756

(1987), and Schiro v. Farley, 114 S. Ct. 783 (1994), for the proposition that “[a]

decision in a capital case must reflect a heightened degree of reliability to satisfy

the Eighth Amendment… in all stages of a capital proceeding.” (Id. at 41-42)

      Respondent argues that this claim was properly denied on the merits by the

Missouri Supreme Court on Taylor’s appeal from denial of post-conviction relief.

The Missouri Supreme Court’s decision held that:

             … [Taylor] has failed to make a sufficient showing to
             support Strickland’s prejudice prong because of the
             overwhelming evidence presented that established his
             guilt. He fails to demonstrate by a reasonable probability
             that but for counsel’s alleged errors the result of the
             proceeding would have been different. Id. at 694, 104 S.
             Ct. 2052.

                                          64
                             The State presented overwhelming evidence of [Taylor’s]
                             guilt at trial. The phone records and the testimony in
                             question were but pebbles in the mountain of evidence
                             used to convict [Taylor] and are insufficient to
                             undermine confidence in the outcome of the trial as
                             required by Strickland. Id. The information presented at
                             trial, and set forth below, was more than sufficient to
                             support the jury’s verdict.
                             The State theorized that the murders took place before
                             [Taylor] left St. Louis November 26, 14 more specifically,
                             sometime late on the night of November 23 into the early
                             morning hours of November 24.15 The evidence at trial
                             as to when the murders took place was as follows:
                             Victim, described as a “good employee,” called in to
                             work November 21 but missed all of her shifts beginning
                             November 26 without calling her employer. Victim’s
                             children did not return to school Monday, November 29
                             following the Thanksgiving break. Newspapers in
                             victim’s yard started accumulating November 26, and her
                             mailbox was full of mail. All of the windows and doors
                             of victim’s home were locked when the police entered
                             December 3, and there were no signs of forced entry.
                             The police found [Taylor’s] fingerprints on a can of
                             Glade air freshener in victim’s kitchen. They recovered
                             10 bullets from the home, victim[,] and her children. All
                             had been fired from the same gun – a .38 or .357-caliber
                             revolver.
                             In addition to the evidence found in victim’s home,
                             [Taylor] confessed to his brother that he killed victim and
                             her children.16 [Taylor’s] brother gave a taped interview
                             to the police on December 8. In that interview, he stated
                             that [Taylor] called him on November 24 and asked to
                             borrow money. [Taylor] said that he needed to get away
                             and that he had killed victim after she came at him with a
                             knife.    He killed her children because they were

14
   All dates referenced… occurred in 2004 unless otherwise noted.
15
   Thanksgiving Day fell on November 25 in 2004.
16
   [Taylor’s] brother later claimed that his statement was coerced.
                                                               65
                             witnesses. The next day, [Taylor] again spoke with his
                             brother, telling him that he was still in victim’s home
                             with the bodies because he was waiting for a letter from
                             his wife.17 The police found an opened, unsigned letter
                             in victim’s home dated November 22 and postmarked
                             from California.       The letter contained four short
                             sentences: “Is your man faithful??? Eventually it all
                             comes out. Enjoy it now. Because he’s not yours.” In
                             addition to telling his brother about the letter, [Taylor]
                             also said that he had turned on the air conditioning in
                             victim’s home. When the police entered and located the
                             bodies December 3, they noticed that the thermostat was
                             set to the lowest setting, the air conditioning was on and
                             it was noticeably cool inside the home, unusual for
                             December in Missouri. All of this evidence supported
                             the jury’s verdict.
                             [Taylor’s] actions just prior to leaving St. Louis
                             November 26 also permitted an inference of guilt.
                             [Taylor] went to his sister-in-law’s home November 26
                             asking for a ride to the airport. His sister-in-law saw him
                             throw what appeared to be a long-barreled revolver into
                             the sewer near her home. [Taylor] told his sister-in-law
                             that he was leaving town because people were trying to
                             kill him and that she would not see him alive again. He
                             also warned her that she would hear things about him that
                             were not true. After she dropped him off at the airport,
                             he boarded a flight to Phoenix, then California, traveling
                             under the name Louis Bradley.
                             The vehicle [Taylor] drove to his sister-in-law’s home
                             presented additional evidence of guilt. He had parked the
                             vehicle, his brother’s Chevrolet Blazer, outside his sister-
                             in-law’s home prior to leaving for the airport. The next
                             day, [Taylor’s] wife called her sister ([Taylor’s] sister-in-
                             law). [Taylor] could be heard in the background yelling
                             that the Blazer should be put into the garage. Later that
                             week, [Taylor’s] brother picked up the Blazer. The

17
 [Taylor] lived with victim when he was in St. Louis but was married to a woman
who lived in California.
                                                               66
police found a partial box of Winchester .38 special
ammunition inside the car.
[Taylor] was arrested December 9 as he tried to leave
another girlfriend’s home in Kentucky. He attempted to
avoid authorities by lying on the floorboard of a car
leaving the home. After his arrest, he gave the police a
false name and Missouri identification with that name.
The police found additional identification with yet
another false name, as well as pamphlets about creating a
new identity, in [Taylor’s] belongings. A pair of glasses
he had been seen wearing before the murders was found
in his luggage. Forensic testing revealed the possible
presence of blood on one of the nose guard areas. The
sample was too small for further testing, but a partial
DNA profile extracted from the area eliminated the
children, but not victim, as a source. The DNA profile
was found in 1 in every 12,930 African-American
persons.
These facts indicate overwhelming evidence of guilt and
demonstrate that [Taylor] is unable to show that, but for
any alleged unprofessional errors of counsel, the result in
his trial would have been different. Having failed to
meet the “but for” prejudice test of Strickland, it is
unnecessary to review [Taylor’s] claims of ineffective
assistance of counsel under the alternative prong of
Strickland. …
[Taylor] also urges this Court to reexamine the law as to
when a defendant is denied due process because he was
convicted through the use of false testimony. The Court
declines. For [Taylor] to prevail on his claim that due
process was violated and post-conviction relief is
warranted, he must show that: 1) the testimony given was
false; 2) the State knew it was false; and 3) his conviction
was obtained as a result of the perjured testimony. See
State v. Statler, 383 S.W.2d 534, 537 (Mo. 1964).
[Taylor] asks that the second requirement of the burden
be eliminated.


                            67
             Such a change would lead to the nonsensical result of
             expecting the State to be able to read the mind of its
             witnesses to refrain from having convictions overturned
             when a witness gives testimony that he later learns is
             false. Additionally, such a change would not be helpful
             to [Taylor.] In this case, as the basis of his due process
             violation,    [Taylor]    alleges     that   the    Charter
             representative’s trial testimony regarding its landline
             records showing all outgoing calls from victim’s Charter
             landline was false testimony. At the post-conviction
             hearing, the Charter representative acknowledged that
             when she testified at trial, she was under the impression
             that Charter records did contain all outgoing calls; only
             later did she discover that was not true. There is no
             dispute that, at the time of trial, the State believed that
             her testimony was true. Even if this Court chose to
             revise the burden as [Taylor] urges, he still would be
             unable to demonstrate that his conviction was obtained as
             a result of the “false” testimony for the reason already
             thoroughly discussed: there was overwhelming evidence
             of [Taylor’s] guilt without the testimony of the Charter
             representative.
(Doc. 29, Ex. II at 5-9) (emphasis and footnotes in original)

      Respondent argues that this determination is reasonable and entitled to

deference under § 2254(d). (Doc. 29 at 35) Respondent also argues that this claim

is meritless, because despite the discrepancies in the records discovered during

post-conviction review, “[Taylor] still can point to no evidence of outgoing calls

from the victim’s home after Taylor left the state.” (Id. at 36) (emphasis in

original) Respondent argues that:

             Counsel did not act unreasonably in failing to tire the
             jury by nitpicking inaccuracies in phone records that do
             not ultimately support Taylor’s defense theory…. Even

                                         68
             had the trial court known that the phone records
             contained minor errors, there is no support for the
             proposition that it would have excluded them for
             “insufficient foundation” ([Doc. 19 at] 35). No evidence
             comes with a guarantee of “one hundred percent
             accuracy” ([Doc. 19 at] 34). As Taylor can point to no
             evidence to prove his assertion that the victim was, in
             fact, alive after he left the state, he cannot show prejudice
             in the face of overwhelming evidence of guilt.
             As to Taylor’s due process claim, he does not assert, as
             he must, that the State knew their witness’s testimony
             was false at the time it was given. See Napue v. People
             of State of Ill., 360 U.S. 264 (1959) (State may not
             knowingly use false evidence). Taylor, in fact, concedes
             this point by saying “At the time of trial, Ms. Herbert
             believed that the Charter records contained all outgoing
             calls” ([Doc. 19 at] 27).
(Id.) (emphasis in original) Respondent distinguishes United States v. Bagley as

having dealt with the prosecution’s knowing use of false testimony, and further

distinguishes Durley v. Mayo as inapposite because it does not discuss the use of

false testimony at all. (Id. at 37)

      In reply, Taylor argues that the Missouri Supreme Court made an

unreasonable determination of facts for purposes of § 2254(d)(2) by finding that he

was not prejudiced under Strickland. (Doc. 46 at 39) Taylor attacks the

sufficiency of the evidence as “closer to a ‘mole hill’ than a mountain[:]”

             Again, there were no eyewitnesses to the murders,
             [Taylor] made no incriminating statements to the police
             after his arrest, no clear motive was established by the
             state, and no ballistic or other physical evidence linked
             him to the crime…. the medical examiner conveniently
             and suspiciously changed his opinion regarding the time
                                          69
             of the death of the victims after learning of [Taylor]’s
             alibi. Also… the Missouri Supreme Court assigned great
             weight to [Taylor]’s alleged “confession.” Again, this is
             an unreasonable determination of the facts because this
             alleged “confession” was to [Taylor]’s brother who later
             recanted his statements and testified at [Taylor]’s trial
             that he had been coerced into giving this statement by the
             police.
             Similarly, the other “overwhelming” evidence that the
             Missouri Supreme Court lists is purely circumstantial,
             (e.g., [Taylor]’s fingerprints on air freshener, bullets
             found at victim’s home, [Taylor] allegedly throwing
             something into the sewer, [Taylor] parking his vehicle at
             his sister-in-law’s house, circumstances surrounding
             [Taylor’s] arrest in Kentucky), and not direct evidence of
             petitioner’s guilt. Finally, regarding the speck taken
             from [Taylor’s] glasses, the chemical analysis made no
             definitive determination that this genetic material was
             blood… Given the romantic relationship between
             [Taylor] and the victim, she could have left a speck of
             DNA on petitioner’s glasses in any number of ways.
             Because the Missouri Supreme Court made an
             unreasonable determination of the facts under 2254(d)(2),
             this Court is free to review this ground for relief de novo.
(Doc. 46 at 39-41) Regarding the due process component of this claim, Taylor

argues in his reply that “the state should have known that the records custodian’s

testimony was false.” (Doc. 46 at 44) Taylor also cites Tuggle v. Netherland, 516

U.S. 10 (1995), for the proposition that “a jury’s consideration of materially

inaccurate information in support of an aggravating factor cannot support a death

sentence,” and Gregg v. Georgia, 428 U.S. 153 (1976), for the statement that

“accurate sentencing information is an indispensable prerequisite to a reasoned


                                         70
determination of whether a defendant shall live or die by a jury of people who may

never before have made a sentencing decision.” (Doc. 46 at 44-45)

              After review of the parties’ submissions, the trial transcript, and the record

of Taylor’s post-conviction review proceedings, I find the following:

              First, the decision of the Missouri Supreme Court affirming the denial of

post-conviction relief is reasonable and entitled to deference under § 2254(d). As

discussed in the excerpt of the Missouri Supreme Court’s decision, supra, the pillar

of evidence before the jury was sufficiently solid as to support Taylor’s conviction

even absent the use of the phone records. Taylor made the same attempts to

undermine that evidence at trial as he makes here, and the jury evaluated them and

found them unconvincing. (See, e.g., Doc. 29, Ex. S at 52-53) (questioning

whether Perry Taylor’s admission of Taylor’s guilt to police was coerced);18 id. at

53 (attacking probative value of material analyzed on Taylor’s glasses); id. at 54

(arguing that use of alias and attempts to avoid police in Kentucky indicative of

forgery but not murder); id. (attacking witness’ ability to accurately identify

firearm allegedly disposed of in sewer by Taylor); id. at 55-56 (accusing forensic

examiner of changing testimony in response to Taylor’s alibi); see also id., Ex. Q

at 53-56 (cross-examination of forensic examiner on this point), at 56-57

18
  InotethatthereliabilityPerryTaylor’sadmissiontothepolicethathisbrothercommittedthemurderswas
bolsteredattrialbyPerryTaylor’sfriendBettyByers.Ms.BeyerstestifiedattrialthatPerryTaylortoldherwithin
adayorsoofthemurdersthatLeonardhadcalledPerryandsaidhehadkilledAngelaRoweandherthreekids.
ShealsotestifiedthatLeonardcalledPerrywhilehewasatMs.BeyershouseonThanksgivingandtoldPerryhe
wasstillinthehousewiththebodiesandhadturneddowntheairconditioning.Doc.29,Ex.Qat21Ͳ22.

                                                               71
(rehabilitation of same on redirect), and at 57-58 (re-cross of same). Taylor also

argues that the evidence of guilt cannot be overwhelming because there is no direct

evidence of guilt. However, “[c]ircumstantial evidence is ‘intrinsically as

probative as direct evidence.’” United States v. Cook, 842 F.3d 597, 602 (8th Cir.

2016) (quoting United States v. Tschacher, 687 F.3d 923, 934 (8th Cir. 2012)

(further internal quotation omitted).

              Second, the discrepancies Taylor’s post-conviction counsel identified in the

phone records and on which he now relies do not, in fact, establish the falsity of

Charter’s records. All they establish is that among the nearly four thousand

combined entries19 in the Charter and Sprint call records, a total of five appear on

Sprint’s but do not appear on Charter’s, a total of seven appear on Charter’s but do

not appear on Sprint’s, and a total of seventeen appear on Charter’s but were listed

under a different number. That could mean the Charter records are less complete

than they were represented to be at trial, but it could also mean the same of the

Sprint records, or of both simultaneously. Critically, it does not logically refute the

central point for which the State admitted the records: that after November 25,

2004, the complete absence of outgoing calls from the victims’ home phone

supported the proposition that they had been killed prior to Taylor’s departure from


19
  (See Doc. 29, Ex. CC at 63 (decision of post-conviction court describing “over
2200 entries” from Angela Rowe’s home phone, “857 entries” from Perry Taylor’s
cell phone, and “805 entries” from Taylor’s cell phone).
                                                               72
St. Louis on November 26. Taylor’s trial counsel argued at trial that the phone

records were incomplete and could not be relied upon to prove a lack of activity at

the victims’ home; the jury considered that argument and rejected it. (See Doc. 29,

Ex. R at 63, 72-73; see also id., Ex. S at 51-52) An objection to the admission of

the phone records, even with knowledge of their discrepancies, would not have

been meritorious and Taylor’s counsel team was not ineffective under Strickland

for declining to make meritless objections. At best, Taylor’s trial counsel might

have been able to point to their discrepancies as additional cumulative support for

the unsuccessful argument that the phone records did not give a reliable picture of

activity at the victims’ home. That does not meet Strickland’s exacting

requirement that but for counsel’s alleged error, there was a reasonable probability

that the outcome of trial would have been different. Strickland, 466 U.S. at 694.

      Third, the due process portion of Taylor’s claim fails because a) as

previously discussed, he does not establish that the testimony given was false, and

b) he does not establish that the State was aware of any falsity, if it existed. Each

of the cases he cites on this point deals with the knowing use of false testimony by

the State, and his argument that the State “should have known” something of

which the testifying witnesses themselves were unaware is completely

unpersuasive. Tuggle v. Netherland and Gregg v. Georgia are inapposite on this

point both because they deal with the use of aggravating sentencing factors rather

                                          73
than evidence introduced during the guilt phase, but more critically because they

deal with “materially inaccurate evidence,” not the technical glitches and

discrepancies at issue here. Tuggle, 516 U.S. at 14 (emphasis added).

      The Missouri Supreme Court’s decision on this claim is reasonable and

entitled to deference under § 2254(d). My independent review of the record,

including the call log excerpts contained in Taylor’s post-conviction review briefs,

has not revealed errors “sufficient to undermine confidence in the outcome” of

Taylor’s trial. Strickland, 466 U.S. at 694. As a result, I will deny Taylor’s third

ground for relief.

      4. The inclusion of evidence regarding blood- and DNA testing of Taylor’s

sunglasses did not violate his constitutional rights, despite the late disclosure and

limited probative value of such evidence, where multiple continuances had already

been granted to defense counsel and where the jury was adequately instructed as

to the inconclusive nature of the tests concerned.

      The Missouri Supreme Court accurately summarized the facts relevant to

this claim in its denial of Taylor’s direct appeal as follows:

             When Taylor was arrested in December 2004, police
             recovered a pair of sunglasses from a bag in Taylor’s
             possession. On September 15, 2005, Taylor requested
             notice of whether the State intended to use DNA
             evidence, the type of DNA testing that would be
             conducted, and whether the State had physical evidence
             submitted for analysis or examination.

                                          74
            On May 25, 2006, Taylor filed a motion, requesting the
            return of his personal property, including the sunglasses.
            In August 2006, the State took possession of the
            sunglasses from the police, and three months later in
            November, the bag and sunglasses were brought to the
            crime lab for testing. The phenolphthalein test was
            performed in November 2006, and the DNA tests were
            performed from December 2006 to January 2007. The
            DNA report was completed in April 2007.
            Taylor received the report from the phenolphthalein test
            in March 2007 and the DNA report in April 2007. At
            this time, the trial was set to begin on May 30, 2007. In
            April 2007, Taylor filed a motion to exclude the evidence
            of the phenolphthalein and DNA testing based on the late
            disclosure, and alternatively, if the evidence was not
            excluded, Taylor requested a continuance.
            A hearing was held in May 2007 at which the State
            explained that they disclosed the reports as soon as they
            received them and did not withhold the evidence
            purposely. The trial court overruled the motion to
            exclude the DNA evidence and granted Taylor a
            continuance until February 2008 with the “understanding
            that the request is being made reluctantly and only due to
            the facts and circumstances that gave rise to this motion.”
State v. Taylor, 298 S.W.3d 482, 501-502 (2009).

            Although blood was not visually apparent on the
            sunglasses, a phenolphthalein test – a presumptive test
            used to determine if there is a possible presence of blood
            – revealed a positive result on the sunglasses’ nose guard.
            Because of the small size of the sample, a confirmatory
            test was not conducted.
            The stain on the sunglasses was also tested for the
            presence of DNA. The analyst could not obtain a full
            genetic profile because of the small size of the sample.
            The results from the partial DNA profile eliminated
            Rowe’s children as the contributors. Rowe was not

                                        75
                             eliminated as a contributor. The partial DNA profile
                             obtained occurs in only one in 12,030 persons in the
                             African-American population. The source of the DNA,
                             whether from blood, hair, or saliva, could not be
                             determined from the test.
                             In May 2007, Taylor filed a motion to exclude these test
                             results. After a hearing, the trial court overruled the
                             motion to exclude and granted Taylor’s request for a
                             continuance to prepare and respond to the evidence. In
                             January 2008, Taylor filed a motion in limine to exclude
                             any evidence that the phenolphthalein test showed that
                             the substance found was or presumptively was blood.
                             The court conducted a hearing under Frye v. United
                             States, 293 F. 1013 (D.C. Cir. 1923), about the
                             admissibility of the phenolphthalein test results and
                             overruled Taylor’s objection, allowing evidence of the
                             phenolphthalein test results as a presumptive test for the
                             presence of blood.
                             At trial, Taylor objected to the admission of this evidence
                             and the trial court overruled the objections. The forensic
                             scientist who conducted the tests testified that the
                             phenolphthalein test is a presumptive test because it also
                             can give a positive reaction to potatoes, rust, bleach[,]
                             and nickel. She emphasized that the substance on the
                             glasses was only “possibly blood” because there was no
                             confirmatory test.
                             During closing arguments, the State commented that the
                             sample was Rowe’s blood, not the children’s blood.20

20
     The relevant portion of the State’s closing argument is:

                             [PROSECUTOR]: … DNA. Big fight about it. Small
                             amount. One in twelve thousand nine hundred thirty, I
                             believe, that it’s the victim. But the one thing [a forensic
                             scientist] was consistent on, it’s the victim’s blood, it’s
                             not the kids it’s the victim –
                             [DEFENSE          COUNSEL]:       Objection,     that’s    a
                             misstatement of the testimony.
                                                               76
                             Taylor objected that the argument was a misstatement of
                             the testimony. The trial court overruled the objection.
Id. at 499-500 (footnote in original).



                             THE COURT: The jury will recall the testimony.
                             …
                             [PROSECUTOR]: Remember that, the one nose piece is
                             where they swab, and detected I mean it .03 nanograms
                             of blood, but that’s one –
                             [DEFENSE COUNSEL]: Objection, Your Honor, I have
                             to object, nobody testified that it’s blood.
                             [PROSECUTOR]: I will take that back, Your Honor. It
                             was presumptively tested for blood. There wasn’t
                             enough to take a chance on not being able to test a
                             confirmatory test without doing DNA. That was a call by
                             [a forensic scientist], that was the right call to make. It
                             was presumptive blood. We have a bloody room, a
                             bloody struggle, and a piece of blood of Angela Rowe’s
                             on his glasses…

Taylor’s closing argument on this point is:

                             … Now, [the prosecutor] wanted to keep calling that
                             blood on those glasses. Oh, no. Nobody can tell you
                             that. The best you have is a lab technician who runs this
                             phenolphthalein test where she adds some chemicals and
                             she watches it, and then she gets to decide independently
                             if there’s a change in color after she applies those
                             chemicals. There’s no machinery, there’s no computer,
                             there’s no chart to gauge a color change but it’s a
                             judgment call… What do we know about that
                             phenolphthalein test? What did you learn about that
                             science? Blood is not the only thing that reacts. Horse
                             radish, potatoes, vegetables, rust, bleach, nickel, mental
                             alloyed [sic]. What was in the bag that they claim those
                             glasses came out of? Batteries. What’s in batteries?
                             Nickel. Where did these glasses come from? You’re
                             going to have to answer that question…
                                                                                            77
      In his habeas petition, Taylor argues that the introduction of this evidence

violated his constitutional rights both a) because of the delay between the

sunglasses’ seizure and their testing, resulting in unfairly close proximity between

the disclosure of the testing and the trial date, and b) because the limitations of the

phenolphthalein test diminished its probative value to the point that its introduction

denied Taylor a fundamentally fair trial. (Doc. 19 at 42)

      With regard to the delay in testing and disclosure, Taylor cites Ashker v.

Class, 152 F.3d 863 (8th Cir. 1998), for the proposition that a prosecutor’s reasons

for late disclosure are among the factors a reviewing court will consider in

determining whether that disclosure satisfied due process requirements. (Id. at 45)

Taylor further argues that:

             Although the State was aware of [Taylor’s] speedy trial
             request, it inexcusably waited almost two years to send
             his sunglasses to the crime laboratory for testing and then
             only weeks before the May 30th trial date disclosed the
             results. Again, the trial court’s denial of [Taylor’s]
             motion to exclude forced the defense to seek another
             continuance over petitioner’s objections. The State’s late
             disclosure violated the fair notice requirement of the due
             process clause and petitioner’s rights to a fair and speedy
             trial. See, e.g., Lankford v. Idaho, 500 U.S. 110, 120-121
             (1991).
(Id. at 46) With regard to the tests’ probative value, Taylor argues that habeas

relief is warranted where evidence is erroneously admitted and it “… ‘is almost

entirely unreliable and… the fact finder and the adversary system will not be


                                          78
competent to uncover, recognize, and take due account of its shortcomings.’”

(Doc. 19 at 48) (quoting Barefoot v. Estelle, 463 U.S. 880, 889 (1983), superseded

on other grounds by 28 U.S.C. § 2253). Taylor argues that:

             … because no confirmatory [blood] test was performed
             on the material, any probative value the evidence had
             was outweighed by its prejudicial nature.… This
             evidence misled the jury into believing that the material
             on [Taylor’s] glasses was in fact blood. Also, the fact
             that the State performed a DNA test on the material did
             not make this evidence any more admissible because the
             DNA test could not confirm that it was blood instead of
             some other substance…. Even if the DNA material
             belonged to Ms. Rowe it could have been skin, hair, or
             saliva, and given that she and [Taylor] lived together,
             there was [sic] a number of ways it could have been
             transferred to the glasses. Finally, it is uncertain how
             long the material had been on the sunglasses.
(Doc. 19 at 49-50)

      Respondent argues that this claim was denied by the Missouri Supreme

Court on the merits and that its decision was reasonable and entitled to deference

under § 2254(d). With regard to the timeliness of disclosure, the Missouri

Supreme Court held as follows:

             The trial court has discretion to impose sanctions for
             discovery violations under [Missouri Supreme Court]
             Rule 25.03. State v. Edwards, 116 S.W.3d 511, 534 (Mo.
             banc 2003). “A trial court’s denial of a requested
             sanction is an abuse of discretion only where the
             admission of the evidence results in fundamental
             unfairness to the defendant.” Id. Such fundamental
             unfairness exists if there is “a reasonable likelihood that
             the failure to disclose the evidence affected the result of

                                         79
             the trial.” Id. Rule 25.03 governs discovery in a criminal
             proceeding and requires the State to disclose upon
             request any reports or statements of experts including
             results of scientific tests, experiments, or comparisons.
             The State had access to this evidence since Taylor’s
             arrest in December 2004, but the tests were not
             performed until shortly before trial. However[,] the State
             disclosed the results as soon as they were completed, and
             the record does not reveal bad faith on the part of the
             State. Taylor was also provided additional time for
             discovery and to prepare for trial on account of this
             disclosure. Most importantly, trials are truth-seeking
             procedures and exclusion of relevant evidence is not
             favored.
             The trial court’s decision to admit the evidence and grant
             Taylor a continuance to determine how or if to respond to
             this evidence was not an abuse of discretion.
(Doc. 29 at 41); see also State v. Taylor, 298 S.W.3d at 502. Respondent further

argues that this claim amounts to an attack on a state court’s interpretation of state

evidence law and is therefore not cognizable in a federal habeas petition under

Estelle v. McGuire, 502 U.S. 62 (1991). (Doc. 29 at 41) Respondent distinguishes

Taylor’s case from Lankford v. Idaho:

             [Lankford was] a case in which a court unilaterally
             sentenced a defendant to death without notice to either
             side that the court considered capital punishment a
             possible penalty. Here, the trial court accepted the
             State’s blood evidence two and a half months before trial
             and the DNA evidence five weeks before trial and still
             allowed the defendant more time to complete his
             preparation.




                                          80
(Doc. 29 at 43) (emphasis in original). Respondent also distinguishes Taylor’s

citation to Ashker v. Class, 152 F.3d 863: “[the] State is under no constitutional

obligation to even disclose inculpatory evidence… [and Ashker] is a case

evaluating late disclosure of exculpatory evidence under the requirements of Brady

v. Maryland, 373 U.S. 83 (1963). (Doc. 49 at 42) (emphasis in original)

Respondent argues that “[the] trial court was at liberty to allow late disclosure of

inculpatory evidence…. [and] protected Taylor’s rights to due process by allowing

the defense more time to react and prepare.” (Id.) (emphasis in original)

      With regard to the probative value of the phenolphthalein and DNA tests,

Respondent argues that the Missouri Supreme Court’s decision on the merits was

reasonable and entitled to deference:

             Scientific tests do not have to be conclusive to be
             admissible. Although some states require that the test be
             conclusive, other states have held that presumptive blood
             tests are admissible as long as the test is accurately
             described so it is helpful to the jury. See State v. Canaan,
             265 Kan. 835, 964 P.2d 681, 694 (1998); State v.
             Stenson, 132 Wash.2d 668, 940 P.2d 1239, 1264-65
             (1997). If the jury is fully informed, the fact that the test
             may react positively to substances other than blood
             affects the weight given to the evidence, not its
             admissibility. See State v. Ferguson, 20 S.W.3d 485, 495
             (Mo. banc 2000); Canaan, 964 P.2d at 694.
             The test results were relevant and admissible. Although
             a conclusive test for blood was not performed, the
             scientific testimony at trial informed the jury that the
             phenolphthalein test was only a presumptive test,
             indicating only the possible presence of blood, and that

                                          81
                no confirmatory test had been performed because of the
                size of the sample. The evidence of the test results was
                not misleading because the jury was informed of the size
                of the sample and the nature and limitations of the test
                performed and the respective results.
                Taylor’s reliance on the decision in State v. Daniels, 179
                S.W.3d 273 (Mo.App. 2005), is misplaced. Daniels
                found that the trial court erred in permitting evidence of
                positive luminol test results as conclusive proof of the
                presence of blood in the defendant’s car and house
                without conducting a Frye hearing to determine if such
                tests are conclusive. Id. at 285.
                In this case, the court conducted a Frye hearing prior to
                admitting the results and the jury was well informed that
                the test results only indicated the possible presence of
                blood. Further, the DNA test results were consistent with
                the positive presumptive test result for blood, producing a
                partial DNA profile for which Rowe was a potential
                contributor.
                The trial court did not abuse its discretion in admitting
                the test results.
(Doc. 29 at 39-40) (quoting Taylor, 298 S.W.3d at 500-501). Respondent

distinguishes Taylor’s case from Barefoot v. Estelle, 463 U.S. 880 (1983), by

arguing that:

                Taylor simply presents no evidence that the
                [phenolphthalein and DNA testing] was “entirely
                unreliable and… the fact finder and the adversary system
                [were not] competent to uncover, recognize, and take due
                account of its shortcomings.”… The adult victim’s
                sunglasses passed a presumptive test for blood, a test that
                admittedly could have been skewed by the presence of
                several other substances. The expert witness informed
                the jury about the limitations of the test… A DNA test on
                the glasses excluded the children [sic] victims as

                                            82
             contributors but not the adult victim. The State argued
             [as much.]
(Doc. 29 at 43) (quoting Barefoot, 463 U.S. at 899); see also Doc. 29, Ex. R at 35

(relevant expert witness testimony) and Ex. S at 49 (relevant closing argument).

      In reply, Taylor argues that the portion of his claim pertaining to the delay in

disclosure is cognizable in a federal habeas petition because:

             [Taylor] does not merely contend that the trial court
             erroneously admitted evidence based on state law but that
             error resulted from its admittance that rendered the trial
             so fundamentally unfair as to deny [Taylor] due process
             of the law. See Evans v. Luebbers, 371 F.3d 438, 443
             (8th Cir. 2004) (holding that federal courts may review
             state court evidentiary rulings if they implicate federal
             constitutional rights)…
(Doc. 46 at 45-46) (internal citation omitted) Taylor also disputes the trial court’s

ability to admit late-disclosed inculpatory evidence by claiming that “[in] Gray v.

Netherland, 518 U.S. 152 (1996), the United States Supreme Court took seriously

the notion that due process could be violated if a prosecutor knowingly and

affirmatively acts to deceive the defendant by concealing inculpatory evidence.”

(Doc. 46 at 46) Taylor argues that his citation to Lankford, 500 U.S. 110, is apt

because “Lankford holds that a capital defendant has a legitimate interest in the

character of the proceedings that leads to the death penalty. That interest embraces

the right to ‘[n]otice of the issues to be resolved by the adversary process.’” (Id.)

(quoting Lankford, 500 U.S. at 126).


                                          83
      With regard to the probative value of the tests, Taylor’s reply reiterates his

argument that the tests were too unreliable and prejudicial to be admitted under

Barefoot v. Estelle, 463 U.S. 880:

             No confirmatory test was performed. This evidence was
             highly misleading because it led the jury to believe that
             the victim’s blood was on [Taylor’s] glasses when there
             was no reliable proof that this material was blood. This
             error was not cured by the DNA test because it also could
             not confirm that the speck was blood…. The admission
             of this evidence is even more troubling in light of the
             state’s improper argument in closing that the speck was
             blood splatter from the crime scene.
(Doc. 46 at 47)

      After a review of the trial transcript, the Missouri Supreme Court’s opinion,

and the parties’ submissions in this matter, I find the following:

      First, the portion of Taylor’s claim relating to the timing of disclosure is

cognizable in a federal habeas petition because his argument is not solely that the

trial court erred in a matter of state evidence law, but that the erroneous

introduction of this evidence violated his federal constitutional rights. Estelle v.

McGuire, 502 U.S. 62, 67-68 (1991) (considering on the merits a challenge to a

state court’s admission of evidence on the grounds that such admission violated

petitioner’s due-process rights).

      Second, the trial court did not violate Taylor’s due-process rights in allowing

late admission of the phenolphthalein and DNA tests several weeks before trial,


                                          84
particularly because the trial court granted defense counsel a continuance as a

result. Taylor’s citation to Gray, 518 U.S. 152, does not support his position. To

the contrary, in denying the petitioner’s claim that he received insufficient notice

of penalty-phase evidence that was only disclosed to his counsel the preceding

evening, the Supreme Court stated in Gray that:

             [While] a defendant’s right to notice of the charges
             against which he must defend is well established… a
             defendant’s claim that he has a right to notice of the
             evidence that the state plans to use to prove the charges
             stands on quite a different footing. We have said that
             “the Due Process Clause has little to say regarding the
             amount of discovery which the parties must be afforded.”
             Wardius v. Oregon, 412 U.S. 470, 474… (1973). In
             Weatherford v. Bursey, 429 U.S. 545… (1977), we
             considered the due process claim of a defendant who had
             been convicted with the aid of surprise testimony of an
             accomplice who was an undercover agent. Although the
             prosecutor had not intended to introduce the agent’s
             testimony, he changed his mind the day of trial. Id., at
             549… To keep his cover, the agent had told the
             defendant and his counsel that he would not testify
             against the defendant. Id., at 560… We rejected the
             defendant’s claim, explaining that “[t]here is no general
             constitutional right to discovery in a criminal case, and
             Brady,” which addressed only exculpatory evidence, “did
             not create one,” id., at 559… To put it mildly, these cases
             do not compel a court to order the prosecutor to disclose
             his evidence; their import, in fact, is strongly against the
             validity of petitioner’s claim.
Gray, 518 U.S. at 167-168 (emphasis in original). Taylor had a full and fair

opportunity to prepare a response to the phenolphthalein and DNA tests and to

attack their probative value before the jury. His right under Lankford to effective

                                          85
“[notice] of [the] issues to be resolved by the adversary process” was not impeded.

Id., 500 U.S. at 126. Beyond his bare assertion that the State delayed introduction

of this evidence in bad faith, Taylor presents no evidence supporting this assertion.

(Doc. 19 at 45) As I addressed in my analysis of Taylor’s first ground for relief, I

conducted a review of the record and did not find any evidence that the state

deliberately delayed the testing or otherwise proceeded in bad faith.

      Third, and with regard to the probative value of the tests, Taylor has failed to

show that they were “almost entirely unreliable [such] that the factfinder and the

adversary system will not be competent to uncover, recognize, and take due

account of its shortcomings.” Barefoot, 463 U.S. at 899. The Missouri Supreme

Court reasonably found that the presumptive nature of the phenolphthalein test

affected its weight, not its admissibility. My review of the trial transcript confirms

that the jury was properly made aware of the test’s limitations:

             Q [DEFENSE COUNSEL]. Now, this phenolphthalein
             test that you use in the lab is not – does not exclusively
             react to blood; is that right?
             A. [EXPERT WITNESS]. Correct.
             Q. It will react to vegetables?
             A. There are certain substances that forensic literature
             states that can cause or produce the same result, color
             change result [in the examination.]
             Q. A pink reaction?
             A. Yes.
             Q. And that includes vegetables?
             A. Some potato, horseradish.
             Q. Rust –
             A. Rust.
                                          86
             Q. – will give you a reaction? Bleach will give you a
             reaction?
             A. Possibly.
             Q. Nickel will give you a reaction?
             A. I believe so, I would have to check some literature.
             Q. And these items can give the same pink reaction that
             you get when you do the phenolphthalein test, whether
             it’s blood of one of these items – or some of the other
             items in the literature that reacts to this test?
             A. It can.
             Q. So when you get this pink reaction that doesn’t tell
             you firmly that that is blood that you’re looking at?
             A. No, all I can say is that it’s possibly blood.
             Q. Now, you only tested one pair of eyeglasses; is that
             right?
             A. Yes.
             Q. And that’s the pair that’s sitting in front of you?
             A. Correct.
             Q. And that has a nose guard that’s missing from one
             side of it?
             A. Correct.
             Q. That’s all I have.
(Doc. 29, Ex. R at 35); see also id., Ex. S at 53-54 (reminding jury during closing

argument about the limitations of the presumptive test).

      As a result, I will deny Taylor’s fourth ground for relief.

      5. The exclusion of a prospective juror who expressed general opposition to

the death penalty did not violate Taylor’s constitutional rights when that juror

failed to clearly assert the ability to set aside her beliefs and follow the law in

considering the full range of applicable punishment.

      In capital cases, “a criminal defendant has the right to an impartial jury

drawn from a venire that has not been tilted in favor of capital punishment by

                                           87
selective prosecutorial challenges for cause.” Uttecht v. Brown, 551 U.S. 1, 9

(2007) (citing Witherspoon v. State of Illinois, 391 U.S. 510, 521 (1968)). The

State, however, “has a strong interest in having jurors who are able to apply capital

punishment within the framework state law prescribes.” Id. (citing Wainwright v.

Witt, 469 U.S. 412, 416 (1985)). To balance these interests, “a juror who is

substantially impaired in his or her ability to impose the death penalty under the

state-law framework can be excused for cause; but if the juror is not substantially

impaired, removal for cause is impermissible.” Id. (citing Witt, 469 U.S. at 424.)

“[In] determining whether the removal of a potential juror would vindicate the

State’s interest without violating the defendant’s right, the trial court makes a

judgment based in part on the demeanor of the juror, a judgment owed deference

by reviewing courts.” Id. (citing Witt, 469 U.S. at 424-434).

      Taylor argues that the exclusion of a potential juror violated his

constitutional rights under the Sixth, Eighth, and Fourteenth Amendments. (Doc.

19 at 50) During voir dire, the following exchanges were had between counsel, the

trial court, and venireperson Kathleen Tumminia:

             MR. KEY [prosecutor]: Anybody else on the panel of ten
             here? Anybody else has a deep rooted personal belief
             against the death penalty that you would not be allowed
             to consider the full range of punishment? It’s important
             for us, as it is for them, that you weigh the evidence, you
             look at everything, you take your time and you
             legitimately can consider life to death as punishment;
             okay?
                                          88
PANELIST TUMMINIA: I would have qualms about it.
I would have difficulty.
MR. KEY: You would have –
PANELIST TUMMINIA: I’m not certain I could go for
death.
MR. KEY: Okay. And this is – your name is Kathleen
Tumminia?
PANELIST TUMMINIA: Tumminia.
MR. KEY: Tumminia?
PANELIST TUMMINIA: Yes.
MR. KEY: And when I first asked the question Andrea’s
the only one that raised her hand. Are you on the fence
or are you saying now after listening to what I’m
explaining you don’t think you could ever give the death
penalty?
PANELIST TUMMINIA: I find this an overwhelming
question – I find your question overwhelming at this
point, I’m not certain how I feel because I’ve never
considered it seriously before.
MR. KEY: Okay. And obviously when you all walked in
today you had no idea what kind of case you were going
to be walking into.
PANELIST TUMMINIA: Right.
MR. KEY: It’s not a stealing case, not a robbery case; it’s
the most serious case you can have in the State of
Missouri. So as you speak now, after you’ve listened to
all the facts in the case, thought there was enough facts to
convict him of Murder in the First Degree and then you
go to the second stage, and you’re sitting here now, and
there’s aggravating facts put on, mitigating fact put on.
Are you saying now that the shock of being here today,
the fact that you’ve never really considered, really
thought too much about the death penalty is what I’m
assuming, that you’re not sure you can follow the Judge’s
instruction, consider the full range of punishment?
PANELIST TUMMINIA: Well, I just think it’s such a
thorny issue, I don’t know if it’s a black/white, I can’t see
it being drawn very clearly right now because of all the
words like aggravated, mitigating, Judge’s instructions;
there’s so many things to take into consideration here.
                             89
            And I don’t understand the whole ball of wax. To say
            yes or no when you don’t understand the situation is
            difficult.
            MR. KEY: What we’re asking you though is if you can
            consider the full range of punishment. What I’m looking
            for is people absolutely could not ever consider death.
            They’re against the death penalty, they think it’s wrong,
            they can never sit on a jury no matter, they will always
            vote for life no matter what the facts are; is that what
            you’re saying?
            PANELIST TUMMINIA: I’m not sure which way I
            would go.
            MR. KEY: It’s not so much which way you’ll go, if
            you’re on the fence. You can never go for death if you
            were put in this situation.
            PANELIST TUMMINIA: Perhaps.
            MR. KEY: So it’s not so much, you would say, life or
            death. It’s at the point of the second phase you’re not
            sure you can be back there and go, I don’t believe I’m
            here, I can never give the death penalty?
            PANELIST TUMMINIA: I don’t know if I could sleep at
            night.
            MR. KEY: But the question I’m asking you, if you got to
            the second stage do you think you would get back there, I
            don’t know if I can consider the full range of punishment,
            I think I might only consider life; is that what you’re
            saying now?
            PANELIST TUMMINIA: I’m just saying I’m on the
            fence, and I don’t know if I could be open to the whole
            range of possibilities that you’re offering.
            MR. KEY: That’s all I need.
(Doc. 29, Ex. N at 13-14)

            MR. WOLFRUM [defense counsel]: Any members of
            the panel engaged in earnest discussions with others
            about your views on the death penalty, o rwritten
            something for – I don’t know a class or publication about
            your views about the death penalty? And I know I saw a
            hand, is it – am I pronouncing –

                                       90
PANELIST TUMMINIA: Tumminia, yes.
…
MR. WOLFRUM: I’ll go to Ms. Tumminia. Was it a
writing?
PANELIST TUMMINIA: I teach argumentation, I am
the debate coach for Lincoln-Douglas Debates. I’ve
published various balance sheets on both sides. I’ve been
involved politically, down in Potosi along the lines of
vigils, a member of Amnesty International.
MR. WOLFRUM: Okay. So you have written things
arguing both sides?
PANELIST TUMMINIA: Yes.
MR. WOLFRUM: Okay. And I know on the initial
questioning, I tried to write down what you say. So you
– sort of an overwhelming question?
PANELIST TUMMINIA: It is too huge to even, you
know, get your hands around for me, there’s so many
sides and issues involved.
MR. WOLFRUM: And that’s what we’re trying to do is
get our hands around it here, and you’ve had some time
to listen to both Mr. Key and me talk. If you found a
person guilty of the charges as I’ve described them, and
nobody’s asking you to commit to what you would do at
this point in time, understand that, would you be able to
give realistic consideration to both punishments that have
ben described?
PANELIST TUMMINIA: I think I could be fair and
firm, I think I could isolate what takes place from my
emotional concern about life, my more – I guess spiritual
leanings toward my faith and such. I think I could be
fair, if I had a balance sheet in front of me.
MR. WOLFRUM: And I don’t know about a balance
sheet, but do you think you could follow the Court’s
written instructions –
PANELIST TUMMINIA: Yes.
MR. WOLFRUM: – as they’ve been described to you
here this morning?
PANELIST TUMMINIA: I think I could deal
realistically with it.

                           91
                             MR. WOLFRUM: And could you give realistic
                             consideration to both punishments?
                             PANELIST TUMMINIA: And I don’t think economics
                             has anything to do with it.21
                             THE COURT: I’m sorry, I didn’t hear the last part?
                             PANELIST TUMMINIA: I don’t think economics has
                             anything to do with it.
(Id., Ex. N at 22)

                             MR. KEY [prosecutor]: Your Honor, State would move
                             [to strike Panelist Tumminia] for cause.
                             THE COURT: Any objections?
                             MS. BEIMDIEK [defense counsel]: Yes. [Panelist
                             Tumminia], she did indicate she could consider both
                             punishments.
                             MR. KEY: Your Honor, the State feels she was being
                             untruthful. When the State was talking to her she said
                             she wasn’t sure, she actually said she may not consider
                             death. And then when the defense is talking to her she
                             states she’s doing vigils down in Potosi. Obviously she’s
                             not doing the vigil hoping somebody will get the death
                             penalty. She’s on a debate team, she’s a teacher, she’s
                             down there doing a vigil against the death penalty. And
                             she never said that, when we bring it up during State’s
                             questions. Obviously there’s only one way she’s down
                             there doing a vigil. And when she says, when the State
                             was talking to her, she would probably not consider
                             death. And then when the defense is talking to her she
                             jumps on their side, and you know.
                             MS. BEIMDIEK: She did not say she was protesting one
                             way or the other. She described being in an academic
                             setting, argued both sides, studied both sides. She didn’t
                             say I’m down there saying don’t execute them. And the
                             State didn’t ask that specific question of her. She said I
                             could be fair. I’m a debate coach. Argued on both sides

21
  This appears to be a reference to another venireperson’s prior statement that the
economic cost of life imprisonment would influence that venireperson’s
willingness to impose the death penalty. (See Doc. 29, Ex. N at 19)
                                                               92
             of this issue. And so I think the mere presence at a vigil
             does not necessarily mean she was protesting against a
             death sentence.
             THE COURT: I don’t think she ever came out and said –
             I don’t know she was – she was asked the direct question
             about five times, I don’t know that she ever gave a direct
             answer to can you consider both punishments, life
             without parole and death. I don’t think she was ever –
             she ever answered that question. She – the last time it
             was asked she said I think I could be fair, she never said
             yes I can. I found that when she was responding to the
             questions propounded by Mr. Key, that she said she
             wasn’t certain, she was equivocating, she said I just can’t
             – it’s such a big issue, I just can’t get my hands around it.
             And she never answered the question one way or the
             other.
             MR. WALDEMER [prosecutor]: Judge, I have in my
             note she indicated she doesn’t know she could sleep at
             night with the death penalty. She indicated she doesn’t
             know she’s open to the whole range of punishment. As
             you said she indicated I’m not certain, she couldn’t say
             one way or the other. So our position would be she
             certainly equivocated and can’t assure us that she can
             consider both punishments.
             MS. KRAFT [defense counsel]: Judge, I have in my
             notes I have – the last question I have she was asked
             could you realistically consider both punishments and she
             said yes.
             THE COURT: I was looking for that from her and I
             didn’t hear it. Can you go back the read her answers
             back to us?
             [Whereupon the court reporter read the questions and
             answers of defense counsel and venireperson Tumminia].
             THE COURT: So that’s not what she said. I will allow
             the strike.
(Id., Ex. N at 24)

      The Missouri Supreme Court addressed this claim on the merits:


                                          93
             Juror Tumminia’s testimony regarding her ability to
             consider the death penalty was conflicting. During the
             State’s voir dire, she states that she would have
             “difficulty” considering the death penalty and was not
             certain if she could consider the full range of punishment.
             During [Taylor’s] voir dire, she states that she could be
             “fair and firm.” Further, she never directly answers
             whether she could consider the full range of punishment.
             Given this testimony, the trial court that observed Juror
             Tumminia had broad discretion in determining her
             qualifications. Taylor has not shown an abuse of
             discretion. Point nine is denied.
State v. Taylor, 298 S.W.3d 482, 509 (2009).

      In his habeas petition, Taylor cites Wainwright v. Witt, 469 U.S. 412, 424-

426 (1985), for the proposition that jurors morally opposed to capital punishment

may be removed only if their views would substantially impair their performance

and leave them unable to faithfully and impartially apply the law. (Id. at 51).

Taylor further argues that Witherspoon v. Illinois, 391 U.S. 510, 522, n. 21 (1968),

requires that death sentences resulting after such improper exclusions must be

treated as reversible error. (Id.). Taylor claims that Juror Tumminia’s answers:

             … clearly did not indicate her views on the death penalty
             would substantially impair or prevent the performance of
             her duty as a juror. Witt, 469 U.S. at 424. While she
             expressed general reservations about the death penalty,
             there was no showing she could not faithfully and
             impartially apply the law. Id. at 426. … The key passage
             from voir dire establishing a constitutional error is Juror
             Tumminia’s unequivocal answer that she could follow
             the court’s instructions. See Gray v. Mississippi, 481
             U.S. 648, 653 (1987). Although Ms. Tumminia never
             expressly stated she could impose the death penalty, she

                                         94
                             did emphatically state she could follow the court’s
                             instructions and “realistically deal with it.”
(Doc. 19 at 53) Taylor argues that his case is analogous to Adams v. Texas, 448

U.S. 38 (1980), in which the United States Supreme Court reversed a habeas

petitioner’s death sentence after determining that the trial court had erroneously

excluded jurors whose conscientious objections to the death penalty did not

substantially impair them from follow the law. (Doc. 19 at 53) Taylor also cites

Lockhart v. McCree, 476 U.S. 162 (1986), in further support of the same

proposition.22 (Doc. 19 at 53-54)

              Respondent argues that the Missouri Supreme Court’s determination is

reasonable and entitled to deference. (Doc. 29 at 51) Respondent further argues

that Taylor’s claim is without merit, because:

                             … [This] juror could not once give a straight answer as to
                             whether she could consider both punishments… She was
                             not even able to state clearly that she could follow the

22
  While the Supreme Court in Lockhart ultimately reached the opposite result and
denied that petitioner’s habeas claim on the merits, the relevant language is as
follows:

                             It is important to remember that not all who oppose the
                             death penalty are subject to removal for cause in capital
                             cases; those who firmly believe that the death penalty is
                             unjust may nevertheless serve as jurors in capital cases so
                             long as they state clearly that they are willing to
                             temporarily set aside their own beliefs in deference to the
                             rule of law.

Lockhart, 476 U.S. at 176.
                                                               95
             court’s instructions; she first equivocated, then answered
             affirmatively, then added a confusing statement at the last
             second about “realistically dealing” with the court’s
             instructions instead of following them.
(Doc. 29 at 52) (emphasis in original) Respondent maintains that Juror Tumminia

“was not excluded simply because she had generalized objections to the death

penalty. She was excluded because she simply could not state unequivocally that

she would be open to both kinds of punishment or that she could follow, rather

than ‘deal,’ with the court’s instructions.” (Id. at 52-53)

      Respondent argues that Taylor’s case is distinguishable from Gray, Adams,

and Lockhart:

             In Gray, the [trial] court allowed a cause strike of a juror
             who stated that she could consider the death penalty and
             could reach either a guilty or not guilty verdict. This
             could not be farther from the situation at bar, where Juror
             Tumminia never once stated that she could consider the
             death penalty despite being asked numerous times by
             both sides…. Juror Tumminia’s inability to ever commit
             to a firm answer went beyond what would be expected of
             one “taking her responsibility with special seriousness.”
             Adams, 448 U.S. at 50. Nor did she ever “state clearly
             that [she] [was] willing to temporarily set aside [her] own
             beliefs in deference to the rule of law.” Lockhart, 476
             U.S. at 176.
(Id. at 53) (emphasis in original)

      In reply, Taylor argues that his case “closely mirror[s]” Wheeler v. Simpson,

779 F.3d 366 (February 20, 2015), in which the Sixth Circuit reversed the

imposition of a Kentucky inmate’s death sentence based on the exclusion of a

                                          96
death-scrupled juror. (Doc. 46 at 49) The facts of Wheeler include a voir dire in

which the excluded juror gave answers materially similar to those of Juror

Tumminia. See Wheeler, 779 F.3d at 371-372 (finding that venireperson stated

that he “probably” could consider death penalty “after some deep reflection” when

questioned by trial judge, but that he agreed with prosecutor’s characterization that

he was “not absolutely certain whether [he] could realistically consider [the death

penalty] or not”).

      However, the United States Supreme Court later overturned the Sixth

Circuit’s decision in Wheeler subsequent to the filing of his reply brief. (See Doc.

46 (filed March 23, 2015); see also White v. Wheeler, 136 S.Ct. 456 (decided

December 14, 2015).

      The Supreme Court found that the Sixth Circuit:

             … did not properly apply the deference it was required to
             accord the state-court ruling. A fairminded jurist could
             readily conclude that the trial judge’s exchange with
             Juror 638 reflected a “diligent and thoughtful voir dire”;
             that she considered with care the juror’s testimony; and
             that she was fair in the exercise of her “broad discretion”
             in determining whether the juror was qualified to serve in
             this capital case. Uttecht, 551 U.S. at 20. Juror 638’s
             answers during voir dire were at least as ambiguous as to
             whether he would be able to give appropriate
             consideration to imposing the death penalty. And as this
             Court made clear in Uttecht, “when there is ambiguity in
             the prospective juror’s statements,” the trial court is
             “‘entitled to resolve it in favor of the State.’” Id., at 7
             (quoting [Wainwright v. Witt, 469 U.S. at 434]).

                                         97
White, 136 S.Ct. at 461 (string citations omitted).

      After reviewing of the voir dire transcript, supra, I conclude that the United

States Supreme Court’s reversal of Wheeler on materially similar facts controls in

this case. As with Juror 638 in Wheeler, Juror Tumminia’s contradictory answers

failed to clearly demonstrate to the trial court’s reasonable assurance that her

conscientious objections to the death penalty would not substantially impair her

ability to faithfully follow the law. I find that the Missouri Supreme Court’s

determination of this issue is entitled to deference. As a result, I will Taylor’s fifth

ground for relief.

      6. The prosecutors’ statements during voir dire and closing argument did

not violate Taylor’s constitutional rights, and Taylor’s counsel was not

constitutionally ineffective for declining to object to those statements.

      A prosecutor’s objective is not merely “that [the state] shall win a case, but

that justice shall be done.” Berger v. U.S., 295 U.S. 78, 88 (1935). “It is as much

his duty to refrain from improper methods calculated to produce a wrongful

conviction as it is to use every legitimate means to bring about a just one.” Id.

But federal habeas relief should be granted on the basis of a prosecutor’s improper

closing argument only where the impropriety is “so inflammatory and so

outrageous that any reasonable trial judge would have sua sponte declared a

mistrial.” James v. Bowersox, 187 F.3d 866, 869 (8th Cir. 1999). The question is

                                           98
whether prosecutors’ statements “so infected the trial with unfairness as to make

the resulting conviction a denial of due process… it is not enough that the

prosecutors’ remarks were undesirable or even universally condemned.” Darden

v. Wainwright, 477 U.S. 168, 181 (1986).

      Taylor argues that prosecutors’ statements during voir dire and during

closing argument merit reversal. (Doc. 19 at 54) Taylor claims that the State:

             [Made] an improper and prejudicial remark during voir
             dire suggesting to several small panels of jurors that it
             was appropriate and proper for them to lean in favor of
             the death penalty because this case involved the murders
             of three small children. ([Doc. 29, Ex. N at 29, 45-46,
             86-87]). Two veniremen who heard these improper and
             prejudicial remarks, Raymond Hartgraver and Arthur
             Pruett, served on the jury.
(Doc. 19 at 56) Respondent first argues that this claim is procedurally defaulted,

because Taylor did not raise it in his direct appeal or on appeal from denial of post-

conviction relief. (Doc. 29 at 60) In the alternative, respondent argues that this

claim is meritless because it is “a blatant misstatement of the events.” (Id.)

      In reply, Taylor argues that this claim was not procedurally defaulted,

because Supreme Court precedent requires only that he “have ‘fairly presented’ his

claims in state court.” (Doc. 49 at 50) (quoting Picard v. Connor, 404 U.S. 270,

275 (1971)). Taylor argues that “[a] federal habeas claim need only be ‘closely

related’ to the one advanced in state court, and the case law requires only an

‘arguable factual commonality’ between the two.” (Id. at 50-51) (quoting Kenley

                                          99
v. Armontrout, 937 F.2d 1298, 1302-1303 (8th Cir. 1991)). Therefore, Taylor

argues:

             [It] is clear that petitioner fairly raised a constitutional
             challenge to several aspects of the prosecution’s
             improper arguments during his state court direct appeal.
             The fact that neither the state court brief nor his petition
             quoted verbatim every improper argument does not mean
             that the same substantive challenges to the same
             improper arguments were not presented…. There is no
             exhaustion or procedural bar issue precluding merits
             review of this claim.
(Doc. 49 at 51)

      I find some support for the claim that Taylor’s current argument attacking

prosecutors’ statements during voir dire was fairly presented in state court. (See

Doc. 29, Ex. U at 129 (direct appeal brief alleging improper prosecution argument

at closing but making no mention of voir dire); but see also id., Ex. Z at 104 (post-

conviction review brief arguing that trial counsel was constitutionally ineffective

for failing to object to allegedly improper prosecutors’ statements during voir dire);

id., Ex. CC at 55-56 (post-conviction review court’s analysis of that claim on the

merits); id., Ex. FF at 129 (appeal from denial of post-conviction relief, again

raising grounds that trial counsel improperly failed to object to prosecutors’ voir

dire statements); and id., Ex. II at 9, n.9 (Missouri Supreme Court’s denial on the

merits of appeal on that ground). I will therefore consider the merits of this portion

of Taylor’s claim.


                                         100
      Taylor’s contention that the prosecutor improperly sought to sway potential

jurors towards the death penalty during voir dire is belied by a plain reading of the

trial transcript. The relevant portions of the State’s questioning to which Taylor

cites are as follows:

             [Even] though the evidence is going to be, along with a
             lot of other facts, that a mother and her three children
             were killed, that the jury never, ever has to impose a
             sentence of death, can everybody assure me that they will
             be able to follow that and keep an open mind? Now, it
             doesn’t matter if you might have leanings one way or
             another, what matters is that you’re able to keep an open
             mind and keep an open mind up until the point that
             you’re asked to deliberate and follow the Court’s
             instructions about deciding unanimously on aggravation.
             Can everybody assure me that they will do that?
(Id., Ex. N at 29)

             [Do] you understand it is the obligation of the jury, even
             with those facts that a mother and her three children,
             three young children were killed is that – it’s still an
             obligation to listen to evidence in aggravation and hold
             the State to its burden of proof. And that if the State does
             not prove a statutory aggravating circumstance beyond a
             reasonable doubt to a unanimous jury of twelve, that the
             jury must then return a punishment of life without parole,
             can you all assure me of that? Does that present a
             problem for anyone?
(Id., Ex. N at 45)

             Can you keep an open mind through the entire case,
             listen to mitigating evidence and still consider a verdict
             of – or consider the option of life without the possibility
             of parole, even know [sic] it’s a mother and three
             children killed?

                                         101
(Id., Ex. N at 86)

             I don’t expect any of you to hear that a mother and her
             children were killed and you’re thinking I’m leaning
             towards one particular sentence or another. And that’s
             okay. The question to you now is can you keep an open
             mind and still consider both punishments knowing what
             you know at this point, and knowing that there will be
             much more facts [sic] to come out in the trial; can you do
             that for us?
(Id., Ex. N at 87)

      These excerpts reflect the conduct of prosecutors who, far from attempting

to improperly sway potential jurors, were performing their due diligence in

separating out potential jurors for whom the sex and age of the victims would

prove so inflammatory as to overwhelm their capacity for reasoned deliberation at

sentencing. This line of questioning is not improper.

      Taylor also argues that the State’s following closing arguments merit habeas

relief: first, “[the] argument that no phone records existed to corroborate Gerjuan

Rowe’s testimony that she spoke with her sister on November 28 because the call

did not show up on Angela Rowe’s home phone records” (Doc. 19 at 55) (citing

Doc. 29, Ex. S at 50, 57); second, “[the argument] that [Taylor’s] failure to call

Angela meant he must have known she was already dead, despite the fact that this

theory was expressly contradicted by entries on Angela’s calendar” (Id.) (citing

Doc. 29, Ex. S at 47); third, “a clearly improper remark calling attention to

[Taylor’s] failure to take the stand at the penalty phase to express remorse” (Id. at

                                         102
56) (citing Doc. 29, Ex. T at 18); and fourth, “[urging] the jury to convict because

the defense did not call an independent expert witness to challenge the time of

death testimony provided by [the] medical examiner[.]” (Id.) (citing Doc. 29, Ex.

S at 58)

      Respondent argues that this claim was denied on the merits by the Missouri

Supreme Court and that this decision is reasonable and entitled to deference. The

Missouri Supreme Court stated:

             At trial, Gerjuan Rowe’s deposition was read into
             evidence. The trial court found Gerjuan’s testimony that
             Rowe called Gerjuan from a pay phone on November
             28th was hearsay and inadmissible. However, testimony
             as to the phone call was permitted. During closing
             arguments, the State argued:
                   … what you know from these facts is that
                   the… last outgoing call to Gerjuan Rowe
                   was on the 24th at 12:22 a.m…. from the
                   victim[.] And if you look at the records…
                   you will not find the victim’s number after
                   11/23….        there’s     absolutely     no
                   communication between these two women,
                   sisters, from 11/24 after the – after twenty-
                   two minutes after the hour ever again…
             The State did not refer to the inadmissible statement in
             Gerjuan’s testimony that Rowe had told Gerjuan that she
             was calling from a pay telephone. In making its closing
             arguments, the State referred to Gerjuan’s and Rowe’s
             telephone records to refute Gerjuan’s testimony that she
             spoke to Rowe after November 24th. The telephone
             records as well as Gerjuan’s testimony that she spoke to
             Rowe on November 28th were admitted as evidence. It
             was not plain error to allow these statements.

                                         103
…
Dr. Burch, the medical examiner, testified on direct
examination that Rowe and her children had been
deceased for two to three weeks before being discovered
on December 3rd. On cross examination, Dr. Burch
acknowledged that he previously stated in his first
deposition that the victims had been deceased for two to
three days before being discovered and that it was
unlikely they had been deceased since November 23rd.
Dr. Burch explained this discrepancy, stating that his
testimony in the first deposition did not account for the
fact that the air conditioner was turned to 50 degrees,
which affected the temperature in the house and his
assessment as to time of death.
During closing arguments, Taylor argued:
      … What does Dr. Burch say in his initial
      deposition before he got prepared by
      learning that [Taylor] left on the 26th? Most
      likely time of death was two to three days
      before they were discovered.           They’re
      discovered on the 3rd, what did Dr. Burch
      say? Most likely time are [sic] these two to
      three days before they’re discovered. That
      is his medical opinion … [Taylor continues
      to discuss the condition in which the bodies
      were found] … And Dr. Burch wanted to
      make some distinction which maybe you
      understood, about 50 degrees. Well, my
      opinion changed when I realized that here
      was an air conditioner running in that house.
In rebuttal, the State argued:
      … And believe me if there’s somebody else
      that could refute Dr. Burch they would have
      put them on the stand. And in his deposition
      he said three to ten days. It happens on the
      tenth day.

                            104
             It is permissible for the State to make retaliatory
             arguments at closing in response to issues raised by the
             defense. State v. Clayton, 995 S.W.2d 468, 479 (Mo.
             banc 1999). Here, the State’s argument responded to
             Taylor’s argument regarding the credibility of Dr.
             Burch’s testimony. The State’s comment that Taylor
             could have called another witness to testify about the date
             of death pertained to Taylor’s failure to present
             additional evidence about this issue, not the failure to call
             a particular witness.
(Doc. 29 at 54-58) (quoting State v. Taylor, 298 S.W.3d at 509-511). Respondent

further argues that each of Taylor’s contentions is meritless, procedurally

defaulted, or both:

             Taylor takes issue with the argument that no phone
             records corroborated [Gerjuan] Rowe’s testimony that
             she spoke with her sister on November 28. This was the
             truth. The fact that Gerjuan Rowe’s phone records show
             that she called a gas station on that date does not
             corroborate her testimony that the victim called her from
             a gas station.
             As for Taylor’s argument that the state unfairly
             commented on the failure of the defense to hire an expert
             to refute the State’s expert evidence, “the government
             may comment on the failure of the defense, as opposed to
             the defendant, to counter or explain the evidence [unless]
             the jury would naturally and necessarily take it to be a
             comment on the failure of the accused to testify.” United
             States v. Gardner, 396 F.3d 987, 991 (8th Cir. 2005).
             …
             Taylor also objects to the argument that he did not call
             the victim after November 26 because he knew she was
             dead. Taylor suggests that calendar entries made by the
             victim show that Taylor did not call simply because he
             was routinely negligent in calling her. Taylor did not

                                         105
             raise this claim in his direct appeal ([Doc. 29,] Ex. U, pp.
             26-37) or on appeal from denial of post-conviction relief
             ([Doc. 29,] Ex. FF, pp. 37-42). This claim, therefore, is
             procedurally defaulted. It is also meritless. The victim’s
             notations of when Taylor did and did not call her has
             absolutely no bearing on Taylor’s motivation for not
             calling her after he left the state. The State was free to
             hypothesize as to his motive.
             …
             Taylor also claims the State “call[ed] attention to [his]
             failure to take the stand at the penalty phase to express
             remorse” ([Doc. 19], p. 56). Again this could not be
             further from the truth. The State, in describing the
             defendant, simply said “No remorse, no care” ([Doc. 29,
             Ex. T at 18]). The Eighth Circuit has held that federal
             habeas relief is not warranted for a claim that the State
             referenced a lack of evidence regarding the petitioner’s
             remorse. Edwards v. [Roper], 688 F.3d 449, 460 (8th
             Cir. 2012). The Supreme Court has never clearly
             established that a prosecutor cannot comment on the
             evidence in a way that indirectly refers to a defendant’s
             silence. Id.
(Doc. 29 at 58-61)

      I find that the Missouri Supreme Court’s disposition of this claim is

reasonable and entitled to deference under § 2254(d)(2). I further find that

Taylor’s claim is without merit for substantially similar reasons to those argued by

respondent, supra. As a result, I will deny Taylor’s sixth ground for relief.




                                         106
      7. Taylor’s Eighth Amendment right to a fair and reliable sentencing

proceeding, as determined by Deck v. Missouri, was violated by the application of

handcuffs in front of the jury after the pronouncement of jury’s guilty verdict.

      Upon receiving the jury’s verdict, the trial court read it out and had the jury

polled to confirm its accuracy. (Doc. 29, Ex. S at 60) Immediately thereafter, the

trial court instructed the jury not to discuss the case any further pending the

completion of the next day’s sentencing phase. (Id.) The trial court then directed

that Taylor be removed from the courtroom, whereupon the following colloquy

occurred:

             [TRIAL COURT]: Gentlemen, would you please remove
             the defendant.
             (Whereupon the defendant was removed from the
             courtroom.)
             [TRIAL COUNSEL]: Can we approach?
             THE COURT: Sure.
             (Whereupon the attorneys approached the bench and the
             following occurred outside the hearing of the jury.)
             THE COURT: Yes, ma’am.
             [TRIAL COUNSEL]: Judge, as the Court instructed the
             bailiff to remove the defendant from the courtroom one
             of the bailiffs – or one of the transportation officers
             placed handcuffs on Mr. Taylor’s wrists right in front of
             everybody.
             THE COURT: He’s just been convicted of four counts of
             Murder in the First Degree.
             [TRIAL COUNSEL]: I understand.              United States
             Supreme Court case State vs. Carmen [sic] Deck says
             that putting shackles or any kind of restraints on a
             defendant in the presence of the jury is a violation of his
             constitutional rights regardless of him being convicted,
             and I request a mistrial.
                                         107
              THE COURT: I understand.         That request would be
              denied.
(Id.)

        The record contains no indication that Taylor was visibly restrained during

any portion of the sentencing proceedings the following day. (Id., Ex. T at 1-20)

At judgment several weeks later, counsel for the State asserted the following:

              Just on one issue there was an issue concerning the
              handcuffing of the defendant at the end of the reception
              of the verdict of Murder in the First agree [sic], and the
              other charges in the first phase of the trial. I believe
              defense counsel objected and included that in their
              motion for New Trial.
              From the State’s perspective I just wanted to include a
              couple of things for the record. Throughout the trial the
              Department of Justice Services had informed the State
              that defendant had an intention to act out, that there may
              be a problem in the trial. I know that I did conveyed [sic]
              that to the Court. From our perspective, from what we
              were aware of.
              I think also there was no prejudice to the defendant, in
              the first phase of the trial it was made very clear from
              both parties the defendant was confined throughout the
              trial. The State in its case in chief played a tape of a
              telephone call he made from the jail to his brother Perry
              Taylor. So there was no prejudice to him in any event
              because the jury was clearly aware of the fact he was in
              custody the entire time.
(Id., Ex. T at 20) Taylor’s trial counsel took immediate exception to

the State’s argument:

              [TRIAL COUNSEL #1]: Judge, there was no hearing
              held on that, and there was no discussion of the sources

                                         108
              of that information, and that was never given prior to the
              – to the time of the shackling, and no justification for it.
              [TRIAL COUNSEL #2]: So the record is clear, Mr.
              Taylor did nothing during the course of the trial to
              disrupt the proceedings.
(Id. at 20-21) The trial court responded as follows:

              I think I commented at the time at the side bar when the
              motion for mistrial was made by counsel for the
              defendant that the jury that had just seen the defendant
              handcuffed was the same jury that sat through the
              evidence for the first four days of the trial, had in fact just
              returned verdicts of guilty against this defendant on four
              counts of Murder in the First Degree and four counts of
              Armed Criminal Action. And I think that was my only
              comment at the time, and I denied the motion for
              mistrial.
(Id. at 21)

       In his habeas petition, Taylor argues that there “was no justification for

handcuffing [him] in front of the jury, which was obviously prejudicial by

suggesting to the jury that [he] was dangerous.” (Doc. 19 at 58) Taylor argues

that this, in turn, denied him his Eighth Amendment right to a fair and reliable

sentencing proceeding as determined by Deck v. Missouri, 544 U.S. 622 (2005).

(Id.) In Deck, the United States Supreme Court held that “the Constitution forbids

the use of visible shackles during the penalty phase, as it forbids their use during

the guilt phase, unless that use is ‘justified by an essential state interest’ – such as

the interest in courtroom security – specific to the defendant on trial.” Deck, 544



                                           109
U.S. at 624 (internal citations omitted) (emphasis in original). The Supreme Court

explained in Deck that:

             Although the jury is no longer deciding between guilt and
             innocence, it is deciding between life and death…. The
             appearance of the offender during the penalty phase in
             shackles, however, almost inevitably implies to the jury,
             as a matter of common sense, that court authorities
             consider the offender a danger to the community – often
             a statutory aggravator and nearly always a relevant factor
             in jury decisionmaking, even where the State does not
             specifically argue the point.
             …
             The constitutional requirement, however, is not absolute.
             It permits a judge, in the exercise of his or her discretion,
             to take account of special circumstances, including
             security concerns, that may call for shackling…. But any
             such determination must be case specific; that is to say, it
             should reflect particular concerns, say, special security
             needs or escape risks, related to the defendant on trial.
Id. at 632-633.

      Respondent argues that the Missouri Supreme Court denied this claim on the

merits and that its decision is entitled to deference under the AEDPA. (Doc. 29 at

62-64; see also id., Ex. U at 37) The Missouri Supreme Court’s analyzed this

claim is as follows:

             The trial court has discretion to grant a mistrial, which is
             a “drastic remedy and should be employed only in the
             most extraordinary circumstances.” State v. Brooks, 960
             S.W.2d 479, 491 (Mo. banc 1997).

             A defendant cannot routinely be visually shackled in the
             guilt or penalty phase of a criminal trial “unless that use
             is ‘justified by an essential state interest’ – such as the

                                         110
             interest of courtroom security – specific to the defendant
             on trial.” Deck v. Missouri, 544 U.S. 622, 624… (2005).
             “Although shackling in the presence of the jury should be
             avoided if possible, not every incident in which a jury
             observes the defendant in shackles requires a mistrial.”
             Brooks, 960 S.W.2d at 491 (internal citations omitted).
             In fact, “brief, inadvertent exposure of the jury of a
             handcuffed defendant while he is being taken from one
             place to another does not deprive defendant of a fair
             trial.” State v. McMillian, 779 S.W.2d 670, 672
             (Mo.App. 1989)…

             In Brooks, the defendant was handcuffed when the guilty
             verdicts were read. 960 S.W.2d at 491. This Court
             found that a mistrial was not warranted because the
             defendant’s appearance in handcuffs was brief, occurred
             only at the end of the guilt phase, and the defendant was
             not otherwise restrained during the trial. Id. at 491-92.

             The only time Taylor was visually handcuffed in front of
             the jury was when he was escorted out of the courtroom
             after the guilty verdicts were read. The jury had just
             found Taylor guilty of four counts of first degree murder.
             Taylor was not prejudiced, and the trial court did not
             abuse its discretion in denying the mistrial request.
State v. Taylor, 298 S.W.3d at 511-512. In addition to arguing that the Missouri

Supreme Court’s decision is entitled to deference, Respondent distinguishes Deck

by arguing that Taylor was only shackled briefly, not “routinely” as prohibited by

Deck, and that the necessities of prisoner transportation and security concerns

articulated by the state were essential state interests justifying the use of visible

restraints. (Doc. 29 at 65)

      In reply, Taylor argues as follows:


                                          111
             There is nothing in Deck that limits its holding to
             situations where a defendant is continuously shackled
             throughout the trial. The actual holding of Deck is that
             “the Fifth and Fourteenth Amendments prohibit the use
             of physical restraints visible to the jury absent a trial
             court determination, in the exercise of discretion, that
             they are justified by a state interest specific to a particular
             trial.” ([Deck, 544 U.S.] at 629). In a close case like
             this… a single act of shackling raises a strong
             presumption in the jury’s mind that the defendant is
             dangerous and very likely influenced the jury’s penalty
             phase verdict.
             In addition, the Missouri Supreme Court’s mention of the
             trial judge’s concern that he had information that
             petitioner might try to disrupt the trial proceedings is a
             “red herring” and totally irrelevant to the merits of this
             due process claim. The inescapable fact remains that
             petitioner did absolutely nothing to disrupt the
             proceedings either before or after he was shackled at the
             completion of the guilt phase of trial. Therefore, there
             was no essential state interest to justify the bailiff’s
             shackling of the defendant, and any finding to the
             contrary is unreasonable under 2254(d)(2). In Deck, the
             [United States Supreme Court] held that shackling is
             “inherently prejudicial” and is only permissible in
             “exceptional case[s]” where there are “indisputably good
             reasons for shackling.”       Deck, 544 U.S. at 635.
             Therefore, habeas relief is warranted because the
             Missouri Supreme Court’s decision is contrary to and
             unreasonably applied Deck.
(Doc. 46 at 53-55)

      Taylor argues that under Deck, he need not prove injury once he has

established the existence of a shackling error. (Doc. 19 at 59) The Supreme Court

stated in Deck that “where a court, without adequate justification, orders the

defendant to wear shackles that will be seen by the jury, the defendant need not
                                          112
demonstrate actual prejudice to make out a due process violation. The State must

prove ‘beyond a reasonable doubt that the [shackling] error complained of did not

contribute to the verdict obtained.’” Deck, 544 U.S. at 635 (quoting Chapman v.

California, 386 U.S. 18, 24 (1967).

      Respondent argues that Deck is distinguishable because:

             Taylor was not “routinely shackled in front of the jury”
             without “an essential state interest.” [Deck at 632]. The
             shackling was brief and necessary for the purposes of
             prisoner transport, not routine throughout trial as in Deck.
             The State had previously made the trial court aware of
             security concerns with Taylor so an essential state
             interest had been articulated.
(Doc. 29 at 65)

      I find that Respondent has proven beyond a reasonable doubt that the

shackling error did not contribute to the imposition of the death penalty, because

the jury’s opportunity to view Taylor in handcuffs was de minimis in duration and

of negligible weight next to graphic evidence of aggravating factors.

      Taylor’s argument that this “single act of shackling raises a strong

presumption in the jury’s mind that the defendant is dangerous and very likely

influenced the jury’s penalty phase verdict” is unpersuasive. (Doc. 46 at 54) The

jury had, by that point, observed gruesome photographic evidence of the murders

of four victims by gunshot wounds to the head, three of whom were children aged

ten and younger. (Doc. 29, Ex. P at 59-62, Ex. Q at 46-50) At sentencing the next


                                         113
day, the jury heard evidence of Taylor’s prior convictions, including possession of

cocaine with intent to distribute, forgery, and two forcible rapes, one of which was

perpetrated against his sixteen-year-old stepdaughter. (Doc. 29, Ex. T at 7-9) The

jury heard testimony from family members of the victims describing the emotional

toll taken by the murders of their loved ones. (Id. at 9-11) Because Taylor forbade

his trial counsel from arguing a case in mitigation at the penalty phase, this

testimony was unopposed. The argument that the jury’s decision to impose the

death penalty was “very likely” influenced, amidst this evidence, by a momentary

glimpse of Taylor being handcuffed as a precursor to transport is without merit.

As a result, I will deny Taylor’s seventh ground for relief.

      8. Taylor did not receive constitutionally ineffective assistance of counsel

when his trial counsel obeyed Taylor’s decision to not make a closing argument at

the penalty phase of the trial.

      After being convicted, Taylor directed his trial counsel team not to present

any mitigation evidence or closing argument at the penalty phase of the trial. To

ensure that Taylor was fully informed of the consequences of that decision, the

trial court engaged in the following colloquy:

             THE COURT: Mr. Taylor, do you want to come up with
             your lawyers?
             (Whereupon the attorneys approached the bench and the
             following occurred outside the hearing of the jury.)


                                         114
THE COURT: Mr. Taylor, we’re about to proceed with
this, the second stage of the trial, the punishment phase
on the jury’s finding of guilt to four counts of Murder in
the First Degree. Just a few moments ago I was
approached by your attorneys who indicated to me that
you have instructed them in this phase of the trial that
you do not want them to – well, let me ask you, first,
you’ve given them certain instructions about how you
want them to conduct this second phase of the trial. Why
don’t you tell me what it is that you told them, what
limitations you’re putting on them.
THE DEFENDANT: I have instructed my attorneys not
to argue anything in this portion of the trial, this penalty
phase. As a Muslim we do not ask for other men
something they cannot give us or take from us. I would
never ask another man or jurors for a dime which they
could give me, and being that I definitely wouldn’t ask
them for my life, which they can’t take nor can they give.
Only Allah can do that. So to concede to that would be
giving them a false sense of authority they don’t have.
Neither they have that nor you. And if it’s Allah’s will
I’ll die tonight, tomorrow, fifty years from now.
THE COURT: The second phase procedure following the
second phase, both sides, the State and your lawyers are
allowed to make opening statements. And the opening
statements are basically confined to what they expect to
present as evidence in this second phase of the trial. It’s
my understanding, and I’ll direct this to [trial counsel],
you do have some evidence that you were going [to]
present on behalf of Mr. [Taylor]; is that correct?
[TRIAL COUNSEL]: Well, I’ve discussed this with Mr.
Taylor and I think he is okay with us basically indicating
[to] the jury not much more than we do have some
evidence by stipulation regarding his behavior while
incarcerated, and think he’s indicated he’s okay with that.
THE COURT: And that’s correct?


                            115
THE DEFENDANT: That’s the only thing I will allow
them to enter into stipulation as to whatever my conduct
has been while incarcerated, or so forth. So on that
matter not either – whatever else will be.
THE COURT: Once the evidence has been concluded
then both sides are going to have an opportunity to argue
this case and argue – I guess they’ll argue the evidence
that has been presented. And I’m sure if it follows, the
course followed in the past, the State will be asking the
jury to impose the death penalty. Your lawyers, if
allowed, would ask the jury to spare your life. Are you
asking them not to do that?
THE DEFENDANT: Your Honor, I would never ask
another man not to do something they have no power to
do. Only Allah can spare my life, only Allah gave me
life. So if they impose a death sentence that means
nothing to me, okay?
THE COURT: I understand. The position you’re taking
is going to severely hamper your attorneys in their efforts
to try to spare your life, do you understand that?
THE DEFENDANT: I’m not going – I wouldn’t ask you
to spare my life, I would not allow them to do that
because you have no power to do that, you have no
power to take my life.
THE COURT: I guess my question to you, do you
understand you’re really hamstringing them in terms of
presenting a defense for you?
THE DEFENDANT: What I understand is this here,
Your Honor, I’m leaving the power of life and death in
the hands of Allah who’s the only person who has that
power. It would not be the prosecutor, no juror, no one
else for my life, only Allah can give that, only Allah can
take that. At birth every man was sentenced to death, it
may be a day, it may be a year, it may be a hundred
eyars, but you’re guaranteed to die, you know, so we’re
not afraid of that if it be that. It may not be that.

                           116
             THE COURT: It is your decision, I’m satisfied it’s not a
             decision forced on you by anybody. You’re taking this
             position through your own volition and this is your
             decision; is that correct?
             THE DEFENDANT: I’m a Muslim.
             THE COURT: I understand.
             THE DEFENDANT: And as we establish ourselves
             through positive action and live by that, whatever the
             course may be, and we except [sic] that. Now if they
             want to argue for death, go ahead, but we’re not going to
             beg them or anybody else.
             THE COURT: I want this record to be perfectly clear this
             is your decision.
             THE DEFENDANT: It’s my decision.                 It’s a last
             decision.
             THE COURT: You’ve gone through and communicated
             to your lawyers and now you’ve communicated to me it
             is your decision.
             THE DEFENDANT: Yes, sir.
             THE COURT: All right.
             THE DEFENDANT: Ma sha Allah.
(Doc. 29, Ex. T at 5-6) Upon the closing of the state’s presentation of evidence,

the trial court invited Taylor’s trial counsel to read the stipulation of his good

behavior while incarcerated, which resulted in the following colloquy:

             [TRIAL COUNSEL]: Judge, we do not have any
             evidence.
             THE COURT: Ladies and gentlemen, at this time I’m
             going to – we’re going to take a brief recess. There are
             some additional instructions that we’re going to have to
             work on now. …

                                          117
(Whereupon the Court admonished the jury, after which
there was a recess, after which the following occurred in
open court outside the presence of the jury.)
THE COURT: Mr. Taylor, it was my understanding after
our discussion here at the bench a few minutes ago you
were going to permit your attorneys to offer evidence by
way of stipulation as it related to your behavior and
conduct while incarcerated. When I called on [trial
counsel] to present any evidence that she might have on
your behalf, at that time you motioned to her, she went
over, she had a whispered conversation with you, and she
offered no evidence. Was that at your direction?
THE DEFENDANT: Yes, sir, it was.
THE COURT: You haven’t changed your mind.
THE DEFENDANT: I didn’t want her the [sic] read it.
THE COURT: I thought you told me earlier you had no
problem with the stipulation?
THE DEFENDANT: We were to stipulation that it could
be entered but not that she would read it, that’s not –
THE COURT: Well, without her reading it, it won’t get
in front of the jury; do you understand that?
THE DEFENDANT: That’s fine.
THE COURT: I mean, I guess they could ask it be passed
to the jury or the jury may be allowed the [sic] read it at
some later time.
THE DEFENDANT: That was my understanding that
would take place.
THE COURT: The jury would be allowed to view it but
it would not be read to them, is that what you’re saying?
THE DEFENDANT: Yes, sir.
[DEFENSE COUNSEL]: We would ask leave to mark it
and offer it in evidence. There was a misunderstanding.
                           118
              THE COURT: All right. Sure. All right. You can have
              a seat.
              [DEFENSE COUNSEL]: Your Honor, at this time we
              would – we’ve marked the stipulation concerning
              corrections records as Defendant’s Exhibit RR and we
              ask that it be admitted at this time.
              [PROSECUTOR]: No objection.
              THE COURT: It will be received.
(Id. at 12)

       Taylor now argues that his trial counsel team was unconstitutionally

ineffective under Strickland v. Washington, 466 U.S. 668 (1984), because they did

not disregard Taylor’s instructions and present closing argument. Taylor asserts

that his trial counsel should have made a closing argument based on residual doubt

and Taylor’s good behavior during his incarceration. Taylor argues that:

              … tactical decisions such as the best theory of defense or
              how to argue the case to a jury are decisions that counsel
              must make, regardless of the defendant’s wishes. See
              Florida v. Nixon, 543 U.S. 175, 187 (2004). Despite
              petitioner’s desire that counsel make no effort to spare
              his life, counsel had a professional duty to deliver a
              closing argument raising available arguments supported
              by the evidence to try to convince the jury to reject the
              death penalty. Based upon the facts… a powerful
              argument could have been made to the jury that they
              should spare petitioner’s life based on residual or
              lingering doubt of guilt. Defense counsel could also have
              advanced another, albeit less compelling argument, that
              petitioner’s good behavior during his prior incarcerations
              was a mitigating factor.
(Doc. 19 at 60)

                                         119
              Respondent argues that this claim was not raised in Taylor’s motion for

post-conviction relief and is therefore procedurally defaulted. (Doc. 29 at 65) In

the alternative, respondent argues that the post-conviction trial court properly

denied Taylor’ closely related claim in his amended motion for post-conviction

relief23 – that his waiver of his right to present penalty-phase evidence and

argument was not knowing or voluntary. (Id. at 65-67) In addition, Respondent

argues that this closely-related claim was also procedurally defaulted because

Taylor did not raise it on appeal from the denial of post-conviction relief. (Id. at

65) Finally, respondent argues that this claim should be denied on the merits

because “…‘certain decisions regarding the exercise or waiver of basic trial rights

are of such moment that they cannot be made for the defendant by a surrogate.’”

(Id. at 68) (quoting Nixon, 543 U.S. at 187)

              In reply, Taylor argues that his procedural default is excused by Martinez v.

Ryan, 566 U.S. 1 (2012), because “[a] reasonably competent attorney would have

recognized and raised this obvious issue in petitioner’s amended [motion for post-

conviction review]. As noted in the petition, there is precedent from other courts

and the ABA guidelines that provided strong legal grounds to raise such a claim.”

(Doc. 46 at 55) Taylor further argues on the merits of the claim that:

23
  I note that Taylor also made an additional closely related claim: that his trial
counsel was ineffective for failing to put forward evidence, rather than argument,
during the penalty phase. (See Doc. 29, Ex. Z at 66) Neither Taylor nor
respondent address this additional similar claim in their briefs.
                                                               120
                             Nixon clearly holds that strategic matters such as closing
                             argument are not among those fundamental rights that
                             requires the defendant’s personal and expressed
                             consent…. Both Nixon and the ABA guidelines, in a
                             capital case, require counsel to do everything in their role
                             as an advocate to attempt to convince the jury to spare
                             the defendant’s life.
(Id. at 56)

              As a threshold issue, Martinez24 does not appear to excuse Taylor’s

procedural default. In support of his argument that reasonably competent post-

conviction review counsel would have raised this claim, Taylor cites to U.S. ex rel.

Emerson v. Gramley, 883 F.Supp. 225 (N.D. Ill. 1995), and to Kubat v. Thieret,

867 F.2d 351 (7th Cir. 1989). (Doc. 19 at 61) Taylor also argues that “[counsel’s]

waiver of closing argument in a capital case is also contrary to the ABA guidelines

regarding the performance of counsel in capital cases. See Commentary to ABA

Guideline 10.11. (‘Personal argument by counsel in support of a sentence less than

death is important.’)” (Id.).

              Gramley was a capital case in which the defendant Dennis Emerson was

sentenced to death. Emerson expressly directed his counsel to not present any

24
     In
     Martinez, the United States Supreme Court held that the ineffective assistance
of the initial post-conviction counsel to raise a claim of ineffective assistance of
trial counsel may establish cause to overcome a procedural default. 566 U.S. at 17.
A petitioner must show that his counsel in the initial post-conviction proceeding
was ineffective under the Strickland standard. Id. at 14. The under lying
ineffective assistance of trial counsel claim must be a substantial one. Id. A
substantial claim should be measured by the standards for a certificate of
appealability. Id.
                                                               121
evidence in mitigation or closing argument at the penalty phase of his trial. The

United States District Court for the Northern District of Illinois found that trial

counsel’s compliance with his client’s decision constituted ineffective assistance,

because counsel had made no attempt to investigate what mitigating evidence was

available:

             [Defendant presented] affidavits from his family
             members stating that they were not contacted by
             [counsel] about presenting possible mitigation evidence,
             as well as his own affidavit indicating that [counsel]
             failed to discuss with him any possible sources of
             mitigation. In his deposition [counsel] either fails to
             remember conducting any specific investigation or
             admits that he prepared nothing before the conclusion of
             the guilt-innocence phase of the trial…. [W]hen counsel
             has failed to conduct a reasonable investigation into
             possibly mitigating evidence, he cannot possibly advise
             his client as to the propriety of a particular course of
             action…. In this case, there is no indication that [defense
             counsel] alerted [defendant] to the fact that unless he
             presented some mitigating evidence, a death sentence
             was certain. Moreover, [counsel] was incapable of
             adequately advising [defendant] as to value of potentially
             mitigating evidence, since he had conducted no
             investigation…. Given that [defendant] faced an almost
             certain sentence of death, counsel was remiss in not
             presenting some evidence of mitigation on his behalf, and
             his failure to do so constituted deficient performance.
Gramley, 883 F.Supp. at 242-244 (internal footnotes omitted).

      However, the circumstances in Gramley and the underlying relationship

between Emerson and his trial counsel are factually distinct from the circumstances

and relationship between Taylor and his trial counsel in the present case. During

                                          122
the guilt phase of the trial Emerson expressed to the judge his “displeasure with the

performance of his lawyer.” Id. at 230. Emerson “lamented that [his attorney] had

not previously discussed trial strategy with him and resisted calling any witnesses.”

Id. After the judge rebuffed his complaints, Emerson declared he would have

nothing to do with the rest of the proceedings and would sit in the back of the

courtroom for the remainder of the trial. Id. at 231. However, when his lawyer

stated that the defense was going to rest without calling any witnesses, Emerson

“demanded that certain witnesses be called in his defense.” Id. Emerson himself

asked questions of one witness. Id. Emerson’s counsel “failed to conduct any

investigation or preparation into possible mitigation evidence.” Id. at 242. He met

with his attorney only twice before trial and neither he nor his counsel had any

recollection about speaking with each other about the case. Id. at 235.

      The present case is distinguishable from Gramley. There is nothing in the

record that indicates that Taylor had a bad relationship with his trial counsel. His

counsel vigorously defended him in pretrial proceedings and in the guilt phase of

the trial. Taylor’s counsel objected to the introduction of evidence and testimony,

advocated for the admission of evidence that was excluded, diligently cross-

examined the State’s witnesses, and called and examined witnesses in Taylor’s

defense. At the penalty stage of the trial Taylor’s counsel objected to the

admission of evidence, made an opening statement, and raised objections to the

                                         123
State’s examination of a witness. There are indicia in the record that Taylor’s trial

counsel discussed investigating mitigating evidence with him “months before

trial,” and refrained from gathering such evidence only because Taylor expressly

ordered them not to. (Doc. 29, Ex. AA at 92) Taylor’s argument in his amended

post-conviction motion appears to acknowledge that his trial team had begun

investigating mitigation evidence as a matter of course, and ceased to do so only

after receiving Taylor’s orders to that effect. (Id.) Taylor unequivocally informed

the trial court of his religious based decision directing his counsel not to put on

mitigating evidence or make a closing argument at the penalty phase of the trial.

Unlike the turbulent circumstances in Gramley, Taylor’s decision was not the

result of the ineffective preparation of his trial counsel, it was a knowing and

voluntary decision.

      Taylor’s citation to Kubat on this claim is inapposite. The defendant in

Kubat had specifically asked his counsel to present mitigation evidence at the

penalty phase and named an “impressive array of character witnesses,” including

neighbors, co-workers, and a deputy sheriff, all of whom were willing to testify on

his behalf. Kubat, 867 F.2d at 366-367. Counsel disregarded defendant’s

directions, called no witnesses, and presented only a closing argument that:

             … cannot, even charitably, be called a plea for mercy.
             The argument was, as the district court said, “a rambling,
             incoherent discourse… that may actually have
             strengthened the jury’s resolve to impose a death
                                          124
             sentence.”… In less than three pages of trial transcript,
             [defendant’s] counsel stumbled (or, perhaps, breezed)
             through references to the Old Testament, vengeance, “an
             eye for an eye,” the New Testament, forgiveness,
             punishment, rehabilitation, deterrence, the boilermakers
             (beer and whiskey) that [defendant] had consumed on the
             day of the murder, a hopeless sounding admission that
             counsel was “not going to convince” the jury, and then
             ended with a bizarre statement which asked the jury to
             “decide the way you feel, Robert Kubat or Lydia Hyde.”
             As the district court said, “[i]t was utter lunacy for
             defense counsel to invite such a comparison” between
             [defendant] and the victim.
Id. at 368 (internal citations omitted).

      Finally, nothing in the text or commentary of the ABA’s guidelines supports

the claim that defense counsel is obligated to investigate mitigation evidence over

their client’s express orders to the contrary. See American Bar Association

Guidelines for the Appointment and Performance of Defense Counsel in Death

Penalty Cases, 31 Hofstra L. Rev. 913, 1055-1070 (2003); see also Supplementary

Guidelines for the Mitigation Function of Defense Teams in Death Penalty Cases,

36 Hofstra L. Rev. 677 (2008). The ABA guidelines presume that defense counsel

will enjoy the assistance, or at least the compliance, of their client in presenting

mitigating evidence.

      Even if Gramley suffices to excuse Taylor’s procedural default under

Martinez and that reasonably competent post-conviction counsel would have raised

this claim, Taylor’s claim fails on the merits. The United States Supreme Court


                                           125
held in Nixon that trial counsel, having tried and failed to obtain express direction

from an unresponsive defendant, was not constitutionally ineffective for deciding

to admit his client’s guilt in the hope of sparing his life at sentencing. Nixon, 543

U.S. at 178. In so doing, the Supreme Court reiterated the distinction between

“‘every tactical decision’” left to counsel’s professional discretion and “certain

decisions regarding the exercise or waiver of basic trial rights [which] are of such

moment that they cannot be made for the defendant by a surrogate.” Id. at 187

(quoting Taylor v. Illinois, 484 U.S. 400, 417-418 (1988)). Examples of the latter

include “‘whether to plead guilty, waive a jury, testify in his or her own behalf, or

take an appeal.’” Id. (quoting Jones v. Barnes, 463 U.S. 745, 751 (1983)).

      The United States Supreme Court revisited the distinction between trial

counsel’s ability to direct trial strategies and decisions that are basic trial rights of

the defendant in McCoy v. Louisiana, 2018 WL 2186174 (2018). The Court

distinguished Nixon and held that trial counsel’s decision to admit his client’s guilt

against his client’s express opposition, for the same purpose in Nixon of seeking to

spare his client’s life at sentencing, violated his client’s Sixth Amendment right to

counsel. The Supreme Court held in McCoy that:

             Just as a defendant may steadfastly refuse to plead guilty
             in the face of overwhelming evidence against her, or
             reject the assistance of legal counsel despite the
             defendant’s own inexperience and lack of professional
             qualifications, so may she insist on maintaining her
             innocence at the guilt phase of a capital trial. These are
                                           126
             not strategic choices about how best to achieve a client’s
             objectives; they are choices about what the client’s
             objectives in fact are.
McCoy, 2018 WL 2186174 at *6 (emphasis in original).

      Taylor’s argues that his trial counsel was constitutionally ineffective for not

disregarding Taylor’s express directive forbidding a closing argument at the

penalty phase of his trial. This argument is without merit in light of Nixon and

McCoy. How to present argument in the fashion calculated to best persuade the

jury is a strategic decision subject to the professional discretion of learned counsel.

Whether to present argument at all, as opposed to simply holding the state to its

burden of proof, is one of the “basic trial rights” the Constitution reserves to the

defendant. Nixon, 543 U.S. at 187. The record reflects that Taylor was aware of

his attorneys’ objective of averting the imposition of the death penalty and that he

made a conscious and informed decision to value a different objective more highly,

adhering to his religious tenets. (Doc. 29, Ex. T at 5-6) Taylor continued to

prioritize his religious objective despite extensive warnings from the trial court as

to the likely consequences his decision would have for his chances of averting

execution. (Id. at 12) Taylor had the ultimate authority to determine whether to

waive his basic trial right of a closing argument at the penalty phase of his trial.

As a result, I will deny Taylor’s eighth ground for relief.




                                          127
      A certificate of appealability is warranted.

      I have considered whether to issue a certificate of appealability in this matter

under 28 U.S.C. § 2253. To grant such a certificate, I must first find a substantial

showing of the denial of a federal constitutional right. See Tiedeman v. Benson,

122 F.3d 518, 522 (8th Cir. 1997). A substantial showing is “a showing that issues

are debatable among reasonable jurists, [that] a court could resolve the issues

differently, or [that] the issues deserve further proceedings.” Cox v. Norris, 133

F.3d 565, 569 (8th Cir. 1997) (citing Flieger v. Delo, 16 F.3d 878, 882-83 (8th Cir.

1994)).

      Upon a final review of Taylor’s claims I conclude that Taylor’s counsel’s

decision to comply with Taylor’s directive to forego a closing argument at the

penalty stage of his trial may have violated Taylor’s substantial right to

constitutionally effective counsel at trial. Whether the decision to forego a closing

argument at the penalty stage of a capital murder trial is a tactical decision for

counsel or a basic trial right decision for the defendant is debatable among

reasonable jurists. This is a question of law that the United States Supreme Court

has not directly considered. Another court could resolve this issue differently and

the issue deserves further review.

      Accordingly,




                                          128
      IT IS HEREBY ORDERED that the petition of Leonard S. Taylor for a

writ of habeas corpus is DENIED.

      IT IS FURTHER ORDERED that the Court will issue a certificate of

appealability in a separate document.



                                        ________________________________
                                        RODNEY W. SIPPEL
                                         UNITED STATES DISTRICT JUDGE

Dated this 31st day of March, 2018.




                                         129
